 



Exhibit 10.01
Execution Version
CUSIP Number: ___________
 
CARDINAL HEALTH, INC.
FIVE-YEAR CREDIT AGREEMENT
dated as of November 18, 2005
THE SUBSIDIARY BORROWERS PARTY HERETO,
THE LENDERS PARTY HERETO,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent,
JPMORGAN CHASE BANK, N.A. and BARCLAYS BANK PLC,
as Syndication Agents
and
BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES INC.,
as Documentation Agents
WACHOVIA CAPITAL MARKETS, LLC and J.P. MORGAN SECURITIES INC.,
as Lead Arrangers and Book Managers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I. DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Other Definitions and Provisions
    16  
1.3 References to Agreement and Laws
    16  
1.4 Times of Day
    16  
1.5 Letter of Credit Amounts
    16  
Article II. THE CREDITS
    17  
2.1 Commitments of the Lenders and Swing Line Facility
    17  
2.2 Optional Increase of the Commitments
    20  
2.3 Determination of Dollar Amounts; Termination
    22  
2.4 Ratable Loans
    22  
2.5 Types of Advances
    22  
2.6 Facility Fee; Reductions in Aggregate Commitment; Utilization Fee
    22  
2.7 Minimum Amount of Each Advance
    23  
2.8 Prepayments
    23  
2.9 Method of Selecting Types and Interest Periods for New Advances
    24  
2.10 Conversion and Continuation of Outstanding Advances
    24  
2.11 Method of Borrowing
    25  
2.12 Changes in Interest Rate, etc
    26  
2.13 Rates Applicable After Default
    26  
2.14 Method of Payment
    26  
2.15 Noteless Agreement; Evidence of Indebtedness
    27  
2.16 Telephonic Notices
    28  
2.17 Interest Payment Dates; Interest and Fee Basis
    28  
2.18 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
    28  
2.19 Lending Installations
    29  
2.20 Non-Receipt of Funds by the Administrative Agent
    29  
2.21 Facility LCs
    30  
2.22 Market Disruption
    34  
2.23 Judgment Currency
    34  
2.24 Payment Provisions Relating to the Euro
    35  
2.25 Redenomination and Alternative Currencies
    35  
2.26 Replacement of Lender
    35  
2.27 Application of Payments with Respect to Defaulting Lenders
    36  

i



--------------------------------------------------------------------------------



 



               
Page
 
Article III. YIELD PROTECTION; TAXES
    36  
3.1 Yield Protection
    36  
3.2 Changes in Capital Adequacy Regulations
    37  
3.3 Availability of Types of Advances
    38  
3.4 Funding Indemnification
    38  
3.5 Taxes
    38  
3.6 Lender Statements; Survival of Indemnity
    40  
3.7 Limitation/Delay in Requests
    40  
Article IV. CONDITIONS PRECEDENT
    41  
4.1 Initial Credit Extension
    41  
4.2 Each Credit Extension
    42  
Article V. REPRESENTATIONS AND WARRANTIES
    42  
5.1 Existence and Standing
    42  
5.2 Authorization and Validity
    42  
5.3 No Conflict; Government Consent
    43  
5.4 Financial Statements
    43  
5.5 Material Adverse Change
    43  
5.6 Taxes
    43  
5.7 Litigation and Contingent Obligations
    44  
5.8 Subsidiaries
    44  
5.9 ERISA
    45  
5.10 Accuracy of Information
    45  
5.11 Regulation U
    45  
5.12 Maintenance of Property
    45  
5.13 Insurance
    45  
5.14 Plan Assets; Prohibited Transactions
    45  
5.15 Environmental Matters
    46  
5.16 Investment Company Act
    46  
5.17 Public Utility Holding Company Act
    46  
5.18 Default
    46  
Article VI. COVENANTS
    46  
6.1 Financial Reporting
    46  
6.2 Use of Proceeds
    47  
6.3 Notice of Default
    47  
6.4 Conduct of Business; Maintenance of Property
    47  
6.5 Taxes
    48  
6.6 Insurance
    48  

ii



--------------------------------------------------------------------------------



 



               
Page
 
6.7 Compliance with Laws
    48  
6.8 Inspection
    48  
6.9 Merger
    48  
6.10 Sale of Assets
    49  
6.11 Investments
    49  
6.12 Liens
    50  
6.13 Subsidiary Indebtedness
    51  
6.14 Limitation on Restrictions on Significant Subsidiary Distributions
    52  
6.15 Contingent Obligations
    52  
6.16 Minimum Net Worth
    53  
Article VII. DEFAULTS
    53  
Article VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    55  
8.1 Acceleration; Facility LC Collateral Account
    55  
8.2 Amendments
    56  
8.3 Preservation of Rights
    56  
Article IX. GENERAL PROVISIONS
    57  
9.1 Survival of Representations
    57  
9.2 Governmental Regulation
    57  
9.3 Headings
    57  
9.4 Entire Agreement
    57  
9.5 Several Obligations; Benefits of this Agreement
    57  
9.6 Expenses; Indemnification
    57  
9.7 Numbers of Documents
    58  
9.8 Accounting
    58  
9.9 Severability of Provisions
    58  
9.10 Nonliability of Lenders
    59  
9.11 Confidentiality; Disclosure
    59  
9.12 Nonreliance
    59  
9.13 USA Patriot Act
    59  
Article X. THE AGENT
    60  
10.1 Appointment; Nature of Relationship
    60  
10.2 Powers
    60  
10.3 General Immunity
    60  
10.4 No Responsibility for Loans, Recitals, etc
    60  
10.5 Action on Instructions of Lenders
    61  
10.6 Employment of Agents and Counsel
    61  
10.7 Reliance on Documents; Counsel
    61  

iii



--------------------------------------------------------------------------------



 



               
Page
 
10.8 Administrative Agent’s Reimbursement and Indemnification
    61  
10.9 Notice of Default
    62  
10.10 Rights as a Lender
    62  
10.11 Lender Credit Decision
    62  
10.12 Successor Administrative Agent
    63  
10.13 Administrative Agent’s Fee
    63  
10.14 Delegation to Affiliates
    63  
10.15 Administrative Agent, Syndication Agent, Lead Arrangers, etc
    64  
Article XI. SETOFF; RATABLE PAYMENTS
    64  
11.1 Right of Setoff
    64  
11.2 Ratable Payments
    64  
Article XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    65  
12.1 Successors and Assigns
    65  
12.2 Participations
    65  
12.3 Assignments
    66  
12.4 Dissemination of Information
    67  
12.5 Tax Treatment
    67  
12.6 Transfer to an SPC
    67  
Article XIII. NOTICES
    68  
13.1 Notices
    68  
13.2 Change of Address
    68  
Article XIV. COUNTERPARTS
    68  
Article XV. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
    69  
15.1 CHOICE OF LAW
    69  
15.2 CONSENT TO JURISDICTION
    69  
15.3 WAIVER OF JURY TRIAL
    69  

iv



--------------------------------------------------------------------------------



 



FIVE-YEAR CREDIT AGREEMENT
     This Agreement, dated as of November 18, 2005, is among Cardinal Health,
Inc. (the “Company”), certain Subsidiaries of the Company (the “Subsidiary
Borrowers”, and together with the Company, the “Borrowers”), the lenders party
hereto from time to time (the “Lenders”), and Wachovia Bank, National
Association, a national banking association having its principal office in
Charlotte, North Carolina, as administrative agent (the “Administrative Agent”)
and as LC Issuer. For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I.
DEFINITIONS
     1.1 Definitions.
     As used in this Agreement:
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
     “Adjusted Tangible Net Worth” means, as of any date, (i) the amount of any
capital stock, paid in capital and similar equity accounts plus (or minus in the
case of a deficit) the capital surplus and retained earnings of the Company and
its consolidated Subsidiaries, but excluding the amount of any foreign currency
translation adjustment account shown as a capital account, less (ii) the net
book value of all items of the following character which are included in the
assets of the Company and its consolidated Subsidiaries: (a) goodwill,
including, without limitation, the excess of cost over book value of any asset,
(b) organization or experimental expenses, (c) unamortized debt discount and
expense, (d) patents, trademarks, trade names and copyrights, (e) treasury
stock, (f) franchises, licenses and permits, and (g) other assets which are
deemed intangible assets under Agreement Accounting Principles.
     “Administrative Agent” means Wachovia Bank, National Association, in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Administrative
Agent appointed pursuant to Article X.
     “Advance” means a borrowing hereunder, (i) made by one or more Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, in the same Agreed Currency and for the same Interest
Period. The term “Advance” shall include Swingline Loans unless otherwise
expressly provided.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of

1



--------------------------------------------------------------------------------



 



the controlled Person or possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
     “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
As of the date of this Agreement, the original Aggregate Commitment is
$1,000,000,000.
     “Aggregate Dollar Commitment” means at any date of determination with
respect to all Lenders, an amount equal to the Dollar Commitments of all Lenders
on such date. As of the date of this Agreement, the Aggregate Dollar Commitment
is $750,000,000.
     “Aggregate Dollar Outstanding Credit Exposure” means as at any date of
determination with respect to any Lender, the sum of (i) aggregate unpaid
principal amount of such Lender’s Dollar Loans on such date, plus (ii) an amount
equal to its Pro Rata Share of the LC Obligations on such date, plus (iii) an
amount equal to its Pro Rata Share of the aggregate principal amount of
Swingline Loans outstanding on such date.
     “Aggregate Multicurrency Commitments” means at any date of determination
with respect to all Multicurrency Lenders, an amount equal to the Multicurrency
Commitments of all Multicurrency Lenders on such date, provided, however, that
the Aggregate Multicurrency Commitments shall not exceed $250,000,000.
     “Aggregate Multicurrency Outstanding Credit Exposure” means as at any date
of determination with respect to any Lender, the Dollar Amount of the aggregate
unpaid principal amount of such Lender’s Multicurrency Loans and Alternate
Currency Loans on such date.
     “Aggregate Outstanding Credit Exposure” means as at any date of
determination with respect to any Lender, the sum of such Lender’s Aggregate
Dollar Outstanding Credit Exposure and Aggregate Multicurrency Outstanding
Credit Exposure on such date.
     “Agreed Currencies” means (i) Dollars, and (ii) so long as such currencies
remain Eligible Currencies, (A) with respect to any Multicurrency Commitment,
the Euro and British Pounds Sterling, (B) with respect to any Alternate Currency
Commitment, any Alternate Currency and (C) with respect to the Swingline
Commitment, Euros, Australian Dollars, Canadian Dollars and any other Eligible
Currency acceptable to the Swingline Lender.
     “Agreement” means this credit agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.
     “Agreement Accounting Principles” means generally accepted accounting
principles in the United States of America in effect from time to time, applied
in a manner consistent with that used in preparing the financial statements
referred to in Section 5.4; provided, however, that if any change in Agreement
Accounting Principles from those applied in preparing such financial statements
affects the calculation of any financial covenant contained in this Agreement,
the Borrowers and the Administrative Agent hereby agree to negotiate in good
faith towards making appropriate amendments acceptable to the Required Lenders
to the provisions of this Agreement to reflect as nearly as possible the effect
of the financial covenants as in effect on the date hereof.

2



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.
     “Alternate Currency” means any Eligible Currency which the Company requests
the Administrative Agent to include as an Alternate Currency hereunder and which
is acceptable to one or more of the applicable Alternate Currency Lenders, and
with respect to which an Alternate Currency Addendum has been executed among the
Company, a Subsidiary Borrower, one or more Alternate Currency Lenders and the
Administrative Agent in connection therewith.
     “Alternate Currency Addendum” means a schedule and addendum entered into
among the Company, a Subsidiary Borrower, one or more Alternate Currency Lenders
and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, the Company, such Subsidiary Borrower and such Alternate
Currency Lenders party thereto.
     “Alternate Currency Commitment” means a portion of the Multicurrency
Commitment equal to, for each Alternate Currency Lender and for each Alternate
Currency, the obligation of such Alternate Currency Lender to make Alternate
Currency Loans not exceeding the Dollar Amount set forth in Schedule 5 or the
applicable Alternate Currency Addendum, as such amount may be modified from time
to time pursuant to the terms of this Agreement and the applicable Alternate
Currency Addendum.
     “Alternate Currency Lender” means any Lender (including any Lending
Installation) party to an Alternate Currency Addendum.
     “Alternate Currency Loan” means any Loan denominated in an Alternate
Currency made by the Administrative Agent or one or more of the Alternate
Currency Lenders to a Borrower pursuant to this Agreement and the applicable
Alternate Currency Addendum.
     “Alternate Currency Share” means, with respect to any Alternate Currency
Lender for any particular Alternate Currency, the percentage obtained by
dividing (a) such Alternate Currency Lender’s Alternate Currency Commitment at
such time as set forth in the applicable Alternate Currency Addendum by (b) the
aggregate of the Alternate Currency Commitments at such time of all Alternate
Currency Lenders with respect to such Alternate Currency as set forth in the
applicable Alternate Currency Addendum.
     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which Facility Fees are accruing on the Aggregate Commitment (without regard to
usage) at such time as set forth in the Pricing Schedule.
     “Applicable Margin” means, with respect to any Eurocurrency Loan, Floating
Rate Loan, the Facility Fee or the LC Fee, as the case may be at any time, the
applicable percentage which is applicable at such time set forth in the Pricing
Schedule, provided that upon the occurrence and during the continuation of a
Default, the Applicable Margin shall be the highest Applicable Margin set forth
in the Pricing Schedule.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Article” means an article of this Agreement unless another document is
specifically referenced.

3



--------------------------------------------------------------------------------



 



     “Australian Dollars” or “AUS$” shall mean the lawful currency of the
Commonwealth of Australia.
     “Authorized Officer” means any of the Chairman, Chief Executive Officer,
President, Vice Chairman, Chief Financial Officer, Controller, or Treasurer of a
Borrower, or their equivalent, acting singly.
     “Available Dollar Commitment” means at any date of determination with
respect to any Lender, the amount of such Lender’s Dollar Commitment in effect
on such date reduced by the Aggregate Dollar Outstanding Credit Exposure of such
Lender on such date.
     “Available Multicurrency Commitment” means at any date of determination
with respect to any Multicurrency Lender, the amount of such Multicurrency
Lender’s Multicurrency Commitment in effect on such date reduced by the sum of
(i) the Dollar Amount of any unused Alternate Currency Commitment of such
Multicurrency Lender on such date, and (ii) the Aggregate Multicurrency
Outstanding Credit Exposure of such Multicurrency Lender on such date.
     “Borrowers” means the Company and the Subsidiary Borrowers, and “Borrower”
means any of them, as the context may require.
     “Borrowing Date” means a date on which an Advance is made hereunder.
     “Borrowing Notice” is defined in Section 2.9.
     “British Pounds Sterling” or “£” means the lawful currency of the United
Kingdom of Great Britain.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Charlotte, North Carolina and New York, New
York for the conduct of substantially all of their commercial lending activities
and on which dealings in the Agreed Currencies of the relevant Eurocurrency
Advances are carried on in the London interbank market and (and, if the Advances
which are the subject of such borrowing, payment or rate selection are
denominated in Euros, a day upon which a clearing system as determined by the
Administrative Agent to be suitable for clearing or settlement of the Euro is
open for business), and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Charlotte, North
Carolina and New York, New York for the conduct of substantially all of their
commercial lending activities.
     “Canadian Dollars” or “C$” shall mean the lawful currency of the Dominion
of Canada.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
     “Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit

4



--------------------------------------------------------------------------------



 



issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, (v) banker’s acceptances,
(vi) money-market funds, provided that such funds invest solely in securities
otherwise described in this definition, (vii) variable rate demand notes,
(viii) municipal preferred stock, (ix) cash market preferred stock, and
(x) short term municipal notes; provided in each case that the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest.
     “Change in Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Company, provided, however, that the acquisitions by or on behalf of a
Plan, an employee stock purchase plan of the Company, or by Persons who before
such acquisition were officers, directors, employees or who held in the
aggregate not less than 5% of the outstanding shares of voting stock of the
Company shall not be included in determining whether a Change in Control shall
have occurred.
     “Closing Date” means the date upon which all of the conditions precedent
set forth in Article IV have been met to the satisfaction of the Administrative
Agent in its reasonable discretion or waived in accordance with the terms
hereof.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Collateral Shortfall Amount” is defined in Section 8.1.
     “Commitment” means, for each Lender, the obligation of such Lender to make
Loans to, and participate in Swingline Loans and Facility LCs issued upon the
application of, one or more Borrowers in an aggregate amount not exceeding the
amount set forth on Schedule 6 or as set forth in any assignment that has become
effective pursuant to Section 12.3.2, as such amount may be modified from time
to time pursuant to the terms hereof.
     “Commitment Percentage” means as to any Lender, the percentage which such
Lender’s Commitment then constitutes of the Aggregate Commitment (or, if the
Commitments have terminated or expired, the percentage which (a) the Aggregate
Outstanding Credit Exposure of such Lender at such time constitutes of (b) the
Aggregate Outstanding Credit Exposure of all Lenders at such time).
     “Company” means Cardinal Health, Inc., an Ohio corporation, and it
successors and assigns.
     “Computation Date” is defined in Section 2.3.
     “Consolidated” or “consolidated” means, when used with reference to any
financial term in this Agreement, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
basis in accordance with Agreement Accounting Principles.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person for
Indebtedness, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract, operating

5



--------------------------------------------------------------------------------



 



lease, securitization transaction or the obligations of any such Person as
general partner of a partnership with respect to the liabilities of the
partnership, provided, however, that any assumption, guaranty, endorsement or
undertaking with respect to any liability of any of its Subsidiaries to any
other of its Subsidiaries shall not be a Contingent Obligation of the Company.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
     “Conversion/Continuation Notice” is defined in Section 2.10.
     “Cost Rate” means the cost of compliance with existing requirements of the
Bank of England and/or the Financial Services Authority (or any authority which
replaces all or any of their functions) or the requirements of the European
Central Bank, in each case to be calculated in accordance with the Cost Rate
Schedule attached hereto.
     “Credit Extension” means the making of an Advance or the issuance of a
Facility LC hereunder.
     “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.
     “Default” means an event described in Article VII.
     “Defaulting Lender” means any Lender that (a) on any Borrowing Date fails
to make available to the Administrative Agent such Lender’s Loans required to be
made to a Borrower on such Borrowing Date or any payment required to be made
pursuant to Section 2.1(a)(iv), (b) shall not have made a payment to the
Swingline Lender pursuant to Section 2.1(b)(iii), or (c) shall not have made
available to the Administrative Agent its proportionate share of the Unpaid
Amount as required pursuant to Section 2.20(b). Once a Lender becomes a
Defaulting Lender, such Lender shall continue as a Defaulting Lender until such
time as such Defaulting Lender makes available to the Administrative Agent the
amount of such Defaulting Lender’s Loans together with all other amounts
required to be paid to the Administrative Agent, the Swingline Lender or any
other Lender pursuant to this Agreement.
     “Dollar Advance” means a borrowing hereunder (or continuation or a
conversion thereof) consisting of the several Dollar Loans made on the same
Borrowing Date (or date of conversion or continuation) by the Lenders to a
Borrower of the same Type and for the same Interest Period.
     “Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in Dollars of
the amount of such currency, if such currency is any currency other than
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such currency on the
London market at 11:00 a.m., London time, on or as of the most recent
Computation Date provided for in Section 2.3.
     “Dollar Commitment” means for each Lender the aggregate amount set forth
opposite its name on Schedule 6.
     “Dollar Commitment Percentage” means as to any Lender, the percentage which
such Lender’s Dollar Commitment then constitutes of the aggregate Dollar
Commitments of all Lenders (or, if the Commitments have terminated or expired,
the percentage which (a) the Aggregate Dollar Outstanding Credit Exposure of
such Lender at such time constitutes of (b) the Aggregate Dollar Outstanding
Credit Exposure of all Lenders at such time).

6



--------------------------------------------------------------------------------



 



     “Dollar Loans” means, with respect to a Lender, such Lender’s Loans made
pursuant to Section 2.1(a)(i).
     “Dollars” and “$” shall mean the lawful currency of the United States of
America.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, or (d) any other Person (other than a natural person)
approved by each of (i) the Administrative Agent, (ii) in the case of any
assignment of a Commitment, the Swingline Lender and the LC Issuer, and
(iii) unless a Default has occurred and is continuing, the Company (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Borrower or any Affiliate or Subsidiary of a Borrower.
     “Eligible Currency” means any currency (i) that is readily available,
(ii) that is freely traded, (iii) in which deposits are customarily offered to
banks in the London interbank market, (iv) which is convertible into Dollars in
the international interbank market and (v) as to which an Equivalent Amount may
be readily calculated. If, after the designation of any currency as an Agreed
Currency, (x) currency control or other exchange regulations are imposed in the
country in which such currency is issued with the result that different types of
such currency are introduced, (y) such currency is, in the determination of the
Administrative Agent, no longer readily available or freely traded or (z) in the
determination of the Administrative Agent, an Equivalent Amount of such currency
is not readily calculable, the Administrative Agent shall promptly notify the
Lenders and the Borrowers, and such currency shall no longer be an Agreed
Currency until such time as the requisite Lenders agree to reinstate such
currency as an Agreed Currency and promptly, but in any event within five
(5) Business Days of receipt of such notice from the Administrative Agent, the
Borrowers shall repay all Loans in such affected currency or convert such Loans
into Loans in Dollars or another Agreed Currency, subject to the other terms set
forth in Article II.
     “EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
     “Equivalent Amount” of any currency with respect to any amount of Dollars
at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
     “Euro” and/or “EUR” means the single currency to which the Participating
Member States of the European Union have converted.
     “Eurocurrency” means any Agreed Currency.

7



--------------------------------------------------------------------------------



 



     “Eurocurrency Advance” means an Advance comprised of Eurocurrency Loans.
     “Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.13, bears interest at the applicable Eurocurrency Rate.
     “Eurocurrency Payment Office” of the Administrative Agent shall mean, for
each of the Agreed Currencies, the office, branch, affiliate or correspondent
bank of the Administrative Agent specified as the “Eurocurrency Payment Office”
for such currency in Schedule 3 hereto or such other office, branch, affiliate
or correspondent bank of the Administrative Agent as it may from time to time
specify to the Borrowers and each Lender as its Eurocurrency Payment Office.
     “Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin. The Eurocurrency Rate shall be expressed as a
percentage rounded to four decimal places.
     “Eurocurrency Reference Rate” means, with respect to each Interest Period
for a Multicurrency Advance:
     (a) the rate per annum quoted at or about 11:00 a.m. (London time) on the
Quotation Date for such period on that page of the Telerate Screen, Reuters or
Bloombergs which displays British Bankers Association Interest Settlement Rates
for deposits in the relevant Agreed Currency for such period or, if such page or
service shall cease to be available, such other page or such other service (as
the case may be) for the purpose of displaying British Bankers Association
Interest Settlement Rates for such currency as the Administrative Agent, in its
discretion, shall select.
     (b) If no such rate is displayed for the relevant currency and the relevant
period and there is no alternative service on which two or more such quotations
for the Agreed Currency are displayed, “Eurocurrency Reference Rate” will be the
rate at which deposits in the Agreed Currency of that amount are offered by the
Administrative Agent for that period to prime banks in the London interbank
market at or about 11:00 a.m. (London time) on the Quotation Date for such
period.
     Plus, in each case, the Cost Rate; and with respect to a Dollar Advance for
the relevant Interest Period, the rate determined by the Administrative Agent to
be the rate at which Wachovia offers to place Eurodollar deposits with
first-class banks in the London interbank market at 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period in the
approximate amount of the relevant Dollar Loan of Wachovia and having a maturity
equal to such Interest Period.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer and the Administrative Agent, taxes imposed on its
overall net income and franchise taxes (and any interest, fees or penalties for
late payment thereof) imposed on it by (i) the jurisdiction under the laws of
which such Lender, the LC Issuer or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s, the LC
Issuer’s or such Lender’s principal executive office or such Lender’s applicable
Lending Installation is located.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.
     “Existing Facilities” means the Five-Year Credit Agreement dated as of
March 27, 2003 and the 2004 Five-Year Credit Agreement dated as of March 23,
2004 (each as amended, restated, supplemented

8



--------------------------------------------------------------------------------



 



or otherwise modified) by and among the Borrowers, the lenders party thereto and
Wachovia Bank, National Association, as Administrative Agent.
     “Existing Facility LCs” means the collective reference to the following
Letters of Credit issued by Wachovia under the Existing Facilities:

                      Issuance Date   Issuance Number   Amount     Beneficiary  
Expiration Date
4/12/2004
  SM 207752   $ 83,000.00     The Travelers Companies   7/31/2006
8/25/2004
  SM 209771   $ 399,322.92     BT Wayne, LLC   7/14/2006
6/17/2004
  SM 208711   $ 8,520.00     National Union Fire Insurance Co.   6/15/2006
4/12/2004
  SM 207755   $ 500,000.00     Illinois Union Insurance Company   4/6/2006
4/30/2004
  SM 208004   $ 1,750,000.00     Royal Indemnity Company   4/30/2006
6/24/2004
  SM 208673   $ 18,817,000.00     Lumberman’s Mutual Casualty Co.   6/15/2006
6/24/2004
  SM 208672   $ 2,000,000.00     Lumberman’s Mutual Casualty Co.   6/15/2006
4/30/2004
  SM 208002   $ 20,000,000.00     United States Fidelity and Guaranty Co.  
4/30/2006
8/2/2004
  SM 209440   $ 22,980.00     Anne Arundel County   7/7/2006
8/9/2004
  SM 209549   $ 2,088,547.19     Logan Township   8/3/2006

     “Facility LC” is defined in Section 2.21.1.
     “Facility LC Application” is defined in Section 2.21.3.
     “Facility LC Collateral Account” is defined in Section 2.21.11.
     “Facility Termination Date” means November 18, 2010, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the immediately preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for such day, the average of the
quotations at approximately 10:00 a.m. on such day on such transactions received
by the Administrative Agent from three Federal funds brokers of recognized
standing selected by the Administrative Agent in its sole discretion.
     “Fitch” means Fitch, Inc.
     “Floating Rate” means, for any day, a rate per annum equal to the Alternate
Base Rate for such day in each case changing when and as the Alternate Base Rate
changes.
     “Floating Rate Advance” means an Advance comprised of Floating Rate Loans.
     “Floating Rate Loan” means a Dollar Loan which, except as otherwise
provided in Section 2.12, bears interest at the Floating Rate.

9



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Guarantor” means the Company, and its successors and assigns.
     “Guaranty” means that certain Guaranty dated the date hereof executed by
the Guarantor in favor of the Administrative Agent, for the ratable benefit of
the Lenders, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
     “Indebtedness” of a Person means, as of any date, such Person’s
(i) obligations for borrowed money or evidenced by bonds, notes, acceptances,
debentures or similar instruments or Letters of Credit (or reimbursement
agreements in respect thereof) or bankers’ acceptances, (ii) obligations
representing the deferred purchase price of Property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (iii) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations of
such Person to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (v) Capitalized Lease Obligations, (vi) any other obligation for
borrowed money or other financial accommodation which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person, (vii) any Rate Hedging Obligations of
such Person, and (viii) all Contingent Obligations of such Person with respect
to or relating to the indebtedness, obligations and liabilities of others
similar in character to those described in clauses (i) through (vii) of this
definition.
     “Interest Period” means, with respect to a Eurocurrency Advance, a period
of one, two, three or six months (or such longer or shorter period requested by
a Borrower and acceptable to all of the Lenders), commencing on a Business Day
selected by such Borrower pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one, two, three or six
months thereafter (or such longer or shorter period requested by such Borrower
and acceptable to all of the Lenders), provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.
     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
certificate of deposit owned by such Person; and structured notes, derivative
financial instruments and other similar instruments or contracts owned by such
Person.
     “JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. in its individual
capacity, and its successors.
     “LC Fee” is defined in Section 2.21.4.

10



--------------------------------------------------------------------------------



 



     “LC Issuer” means Wachovia (or any Subsidiary or affiliate of Wachovia
designated by Wachovia) in its capacity as issuer of Facility LCs hereunder and
in its capacity as issuer of the Existing Facility LCs.
     “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid amount at such time of all
Reimbursement Obligations.
     “LC Payment Date” is defined in Section 2.21.5.
     “Lead Arrangers” means Wachovia Capital Markets, LLC, and J.P. Morgan
Securities Inc. and their respective successors and assigns.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement and their respective successors and assigns.
     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or Affiliate of such Lender
or the Administrative Agent with respect to each Agreed Currency listed on
Schedule 4, or otherwise selected by such Lender and the Administrative Agent
pursuant to Section 2.19.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
     “Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
     “Loan Documents” means this Agreement, the Facility LC Applications, the
Notes, the Guaranty and any other instrument or document executed in connection
with any of the foregoing at any time (but excluding Rate Hedging Agreements).
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Company and its Subsidiaries taken as a whole, (ii) the
ability of the Company to perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent, the LC Issuer
or the Lenders thereunder.
     “Modify” and “Modification” are defined in Section 2.21.1.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multicurrency Advance” means a borrowing hereunder (or continuation or a
conversion thereof) consisting of the several Multicurrency Loans made on the
same Borrowing Date (or date of conversion or continuation) by the Lenders to a
Borrower of the same Type and for the same Interest Period.

11



--------------------------------------------------------------------------------



 



     “Multicurrency Commitment” means for each Lender the aggregate amount set
forth as its Multicurrency Commitment on Schedule 6 or as set forth in any
assignment that has become effective pursuant to Section 12.3, as such amount
shall be modified from time to time pursuant to the terms hereof.
     “Multicurrency Commitment Percentage” means as to any Multicurrency Lender,
the percentage which such Multicurrency Lender’s Multicurrency Commitment then
constitutes of the Aggregate Multicurrency Commitments (or, if the Multicurrency
Commitments have terminated or expired, the percentage which (a) the Aggregate
Multicurrency Outstanding Credit Exposure of such Multicurrency Lender at such
time constitutes of (b) the Aggregate Multicurrency Outstanding Credit Exposure
of all Multicurrency Lenders at such time).
     “Multicurrency Lender” means each Lender having a Multicurrency Commitment.
     “Multicurrency Loans” means, with respect to a Multicurrency Lender, such
Lender’s Loans made pursuant to Section 2.1(a)(ii).
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Company is a party to
which more than one employer is obligated to make contributions.
     “Net Worth” means at any time the consolidated stockholder’s equity of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with Agreement Accounting Principles .
     “Non-U.S. Borrower” is defined in Section 3.1(b).
     “Non-U.S. Lender” is defined in Section 3.5(d).
     “Note” means any promissory note issued at the request of a Lender pursuant
to Section 2.15 substantially in the form of Exhibit E.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations (including any Rate
Hedging Obligations) of the Borrowers to the Lenders or to any Lender, the LC
Issuer, the Administrative Agent or any indemnified party arising under the Loan
Documents.
     “OFAC” is defined in Section 9.6(b).
     “Other Taxes” is defined in Section 3.5(b).
     “Overdue Rate” means a per annum rate that is equal to the sum of two
percent (2%) plus the Alternate Base Rate, changing as and when the Alternate
Base Rate changes or, with respect to any Alternate Currency Loan, such other
overdue rate, if any, as specified in the applicable Alternate Currency
Addendum.
     “Participants” is defined in Section 12.2.1.
     “Participating Member State” means any member state of the European Union
which has the Euro as its lawful currency.

12



--------------------------------------------------------------------------------



 



     “Payment Date” means the last day of each calendar quarter, commencing
December 31, 2005.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code and as to which the Company or any member of the Controlled Group may have
any liability.
     “Pricing Schedule” means the Schedule attached hereto identified as such.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wachovia (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.
     “Pro Rata Share” means, with respect to a Lender, (i) in reference to the
Dollar Commitment, a portion equal to a fraction the numerator of which is such
Lender’s Dollar Commitment and the denominator of which is the Aggregate Dollar
Commitment, (ii) in reference to the Multicurrency Commitment, a portion equal
to a fraction the numerator of which is such Lender’s Multicurrency Commitment
and the denominator of which is the Aggregate Multicurrency Commitment, and
(iii) in reference to the Aggregate Commitment, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.
     “Purchasers” is defined in Section 12.3.1.
     “Quotation Date” in relation to any period for which a Eurocurrency
Reference Rate for an Agreed Currency other than Dollars is to be determined
hereunder, means the date on which quotations would ordinarily be given by prime
lenders in the London inter-bank market for deposits in the Agreed Currency in
relation to which such rate is to be determined for delivery on the first day of
that period, provided that, if, for such period, quotations would ordinarily be
given on more than one date, the Quotation Date for that period shall be the
last of those dates.
     “Rate Hedging Agreement” means an agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants.
     “Rate Hedging Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.

13



--------------------------------------------------------------------------------



 



     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrowers then outstanding under Section 2.21 to reimburse
the LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
     “Required Lenders” means Lenders in the aggregate holding at least 51% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Outstanding
Credit Exposure.
     “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Significant Subsidiary” means any Subsidiary of the Company that would be
a “significant subsidiary” within the meaning of Rule 1-02 of the Securities and
Exchange Commission’s Regulation S-X if 5% were substituted for 10% wherever it
occurs in such Rule.
     “Single Employer Plan” means a Plan maintained by the Company or any member
of the Controlled Group for employees of the Company or any member of the
Controlled Group.
     “Specified Currency” is defined in Section 2.23.
     “Subsequent Participant” means any member state of the European Union that
adopts the Euro as its lawful currency after the date of this Agreement.

14



--------------------------------------------------------------------------------



 



     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.
     “Subsidiary Borrower” means each Subsidiary of the Company listed as a
Subsidiary Borrower on Schedule 1 as amended from time to time in accordance
with Section 5.8.
     “Substantial Portion” means, with respect to the Property of the Company
and its Subsidiaries, Property which (i) represents more than 20% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 20% of the
consolidated net sales or of the consolidated net income of the Company and its
Subsidiaries as reflected in the financial statements referred to in clause
(i) above.
     “Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans up to an aggregate amount of $50,000,000.
     “Swingline Lender” means Wachovia or such other Lender which may succeed to
its rights and obligations as Swingline Lender pursuant to the terms of this
Agreement.
     “Swingline Loan” means any borrowing under Section 2.9 made by the
Swingline Lender pursuant to Section 2.1(b).
     “Swingline Note” means a promissory note of the Company evidencing the
Swingline Loans (if requested by the Swingline Lender), in substantially the
same form as Exhibit F hereto, as amended or modified at the time such Swingline
Loan is made to the Company.
     “Syndication Agent” means JPMorgan Chase Bank.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, charges, or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes.
     “Transferee” is defined in Section 12.4.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurocurrency Advance.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.
     “Unpaid Amount” is defined in Section 2.20(b).

15



--------------------------------------------------------------------------------



 



     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
     1.2 Other Definitions and Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes”, and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”,
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules can be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     1.3 References to Agreement and Laws. Unless otherwise expressly provided
herein, references to formation documents, governing documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.
     1.4 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.5 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.

16



--------------------------------------------------------------------------------



 



ARTICLE II.
THE CREDITS
     2.1 Commitments of the Lenders and Swing Line Facility.
          (a) Revolving Credit Advances.
     (i) From and including the date of this Agreement and prior to the Facility
Termination Date, each Lender severally agrees, for itself only, subject to the
terms and conditions set forth in this Agreement, to (A) make Loans to the
Borrowers in Dollars from time to time and (B) participate in (1) Facility LCs
denominated in Dollars issued upon the request of a Borrower and (2) Swingline
Loans, in aggregate amounts not to exceed in the aggregate at any one time
outstanding the amount of its Dollar Commitment. Each Dollar Advance of Loans
pursuant to this Section 2.1(a)(i) shall consist of Dollar Loans made by each
Lender ratably in proportion to such Lender’s respective Available Dollar
Commitment divided by the aggregate Available Dollar Commitments of all Lenders
at such time. The LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.21.
     (ii) From and including the date of this Agreement and prior to the
Facility Termination Date, each Multicurrency Lender severally agrees, for
itself only, subject to the terms and conditions set forth in this Agreement, to
make Multicurrency Loans to the Borrowers in Agreed Currencies from time to time
prior to the Facility Termination Date so long as after giving effect thereto
and any concurrent repayment or prepayment of Loans (A) the Available
Multicurrency Commitment of each Multicurrency Lender is greater than or equal
to zero, (B) the Dollar Amount of the Aggregate Multicurrency Outstanding Credit
Exposure of all Lenders does not exceed $250,000,000 and (C) the Aggregate
Outstanding Credit Exposure of all Lenders does not exceed the Aggregate
Commitment; provided, however, that the Borrowers shall not request, and the
Multicurrency Lenders shall not make Multicurrency Loans in Dollars at any time
that Available Dollar Commitment exists. Each Multicurrency Advance shall
consist of Multicurrency Loans made by each Multicurrency Lender ratably in
proportion to such Multicurrency Lender’s respective Available Multicurrency
Commitment divided by the aggregate Available Multicurrency Commitments of all
Multicurrency Lenders at such time.
     (iii) Subject to the terms of this Agreement, the Borrowers may borrow,
repay and reborrow at any time prior to the Facility Termination Date. The
Commitments to lend hereunder shall expire on the Facility Termination Date.
     (iv) Immediately and automatically upon the occurrence of a Default under
Sections 7.2, 7.6 or 7.7, (A) each Lender shall be deemed to have
unconditionally and irrevocably purchased from each Multicurrency Lender,
without recourse or warranty, an undivided interest in and participation in each
Multicurrency Loan ratably in accordance with such Lender’s Commitment
Percentage, (B) immediately and automatically all Multicurrency Loans
outstanding in Agreed Currencies other than Dollars shall be converted to and
redenominated in Dollars equal to the Dollar Amount of each such Multicurrency
Loan determined as of the date of such conversion, (C) each Multicurrency Lender
shall be deemed to have unconditionally and irrevocably purchased from each
Dollar Lender, without recourse or warranty, an undivided interest in and
participation in each Dollar Loan ratably in accordance with such Multicurrency
Lender’s Commitment Percentage. Each of the Lenders shall pay to the applicable
Multicurrency Lender not later than two (2) Business Days following a request
for payment from such Lender, in Dollars, an amount equal to the undivided
interest in and participation in the Multicurrency

17



--------------------------------------------------------------------------------



 



Loan purchased by such Lender pursuant to this Section 2.1(a)(iv), and each of
the Multicurrency Lenders shall pay to the applicable Dollar Lender not later
than two (2) Business Days following a request for payment from such Lender, in
Dollars, an amount equal to the undivided interest in and participation in the
Dollar Loan purchased by such Multicurrency Lender pursuant to this
Section 2.1(a)(iv), it being the intent of the Lenders that following such
equalization payments, each Lender shall hold its Commitment Percentage of the
Aggregate Outstanding Credit Exposure.
          (b) Swingline Loans.
     (i) Subject to the terms and conditions of this Agreement, the Swingline
Lender agrees to make Swingline Loans to the Borrowers from time to time on any
Business Day during the period from the date hereof to but excluding the
Facility Termination Date in the aggregate principal outstanding amount not to
exceed the Swingline Commitment, provided that after giving effect to such
Swingline Loan, the Dollar Amount of the Aggregate Outstanding Credit Exposure
at any time shall not exceed the Aggregate Commitment, and provided further that
at no time shall the Dollar Amount of the Aggregate Outstanding Credit Exposure
of the Swingline Lender exceed the Aggregate Commitment of the Swingline Lender.
Swingline Loans may be denominated in any Agreed Currency, provided, that the
obligation of the Swingline Lender to make Swingline Loans in any Agreed
Currency other than Dollars shall be in the Swingline Lender’s sole discretion,
and any such Swingline Loans shall be deemed to utilize the Swingline Lender’s
Multicurrency Commitment. Each Lender’s Commitment shall be deemed utilized by
an amount equal to such Lender’s Commitment Percentage of the Dollar Amount of
each Swingline Loan for purposes of determining the amount of Loans required to
be made by such Lender. All Swingline Loans shall bear interest at the Alternate
Base Rate or such other rate as shall be agreed between the relevant Borrower
and the Swingline Lender with respect to any Swingline Loan at the time such
Swingline Loan is made. If any Swingline Loan is not repaid by the relevant
Borrower on the date when due, each Lender will make a Floating Rate Loan the
proceeds of which will be used to repay the Swingline Loan as described in
Section 2.1(b)(ii).
     (ii) The Swingline Lender may at any time in its sole and absolute
discretion require that any Swingline Loan be refunded by a Floating Rate
Advance from the Lenders, and upon written notice thereof by the Swingline
Lender to the Administrative Agent, the Lenders and the relevant Borrower, such
Borrower shall be deemed to have requested a Floating Rate Advance in an amount
equal to the Dollar Amount of such Swingline Loan and such Floating Rate Advance
shall be made to refund such Swingline Loan. Any Swingline Loan outstanding in
an Agreed Currency other than Dollars, shall, upon the giving of such notice by
the Swingline Lender, immediately and automatically be converted to and
redenominated in Dollars equal to the Dollar Amount of each such Swingline Loan
determined as of the date of such conversion. Each Lender shall be absolutely
and unconditionally obligated to fund its Commitment Percentage of such Floating
Rate Advance or, if applicable, to purchase a participation interest in the
Swingline Loans pursuant to Section 2.1(b)(iii) and such obligation shall not be
affected by any circumstance, including, without limitation, (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender has or may
have against the Administrative Agent or any Borrower or any of their respective
Subsidiaries or anyone else for any reason whatsoever (including without
limitation any failure to comply with the requirements of Section 4.2, other
than the Swingline Lender making a Swingline Loan when it had actual knowledge
of the existence of a Default); (B) the occurrence or continuance of a Default,
subject to Section 2.1(b)(iii); (C) any adverse change in the condition
(financial or otherwise) of the Company or any of its Subsidiaries; (D) any
breach of this Agreement by any Borrower or any of their respective Subsidiaries
or any other Lender; or (E) any other circumstance, happening or event
whatsoever,

18



--------------------------------------------------------------------------------



 



whether or not similar to any of the foregoing (including without limitation any
Borrower’s failure to satisfy any conditions contained in Article IV or any
other provision of this Agreement).
     (iii) If, for any reason (including without limitation as a result of the
occurrence of a Default with respect to any Borrower pursuant to Article VII)
Floating Rate Loans may not be made by the Lenders as described in
Section 2.1(b)(ii), then (A) each Borrower agrees that each Swingline Loan not
paid pursuant to Section 2.1(b)(ii) shall bear interest, payable on demand by
the Swingline Lender, at the Overdue Rate, (B) each Borrower agrees that each
Swingline Loan outstanding in an Agreed Currency other than Dollars shall be
immediately and automatically converted to and redenominated in Dollars equal to
the Dollar Amount of each such Swingline Loan determined as of the date of such
conversion, and (C) effective on the date each such Floating Rate Loan would
otherwise have been made, each Lender severally agrees that it shall
unconditionally and irrevocably, without regard to the occurrence of any
Default, in lieu of deemed disbursement of loans, to the extent of such Lender’s
Commitment, purchase a participation interest in the Swingline Loans by paying
its Commitment Percentage thereof, provided, however, that no Lender shall be
obligated to purchase such participation in a Swingline Loan made by the
Swingline Lender when it had actual knowledge of the existence of a Default.
Each Lender will immediately transfer to the Swingline Lender, in same day
funds, the amount of its participation. Each Lender shall share based on its
Commitment Percentage in any interest which accrues thereon and in all
repayments thereof. If and to the extent that any Lender shall not have so made
the amount of such participating interest available to the Swingline Lender,
such Lender and the Borrowers severally agree to pay to the Swingline Lender
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the Swingline Lender until the date such amount is
paid to the Swingline Lender, at (x) in the case of the Company, at the interest
rate specified above and (y) in the case of such Lender, the Federal Funds
Effective Rate.
          (c) Alternate Currency Loans.
     (i) Subject to the terms and conditions of this Agreement and the
applicable Alternate Currency Addendum, from and including the later of the date
of this Agreement and the date of execution of the applicable Alternate Currency
Addendum and prior to the Facility Termination Date (unless an earlier
termination date shall be specified in the applicable Alternate Currency
Addendum), the Administrative Agent and the applicable Alternate Currency
Lenders agree, on the terms and conditions set forth in this Agreement and in
the applicable Alternate Currency Addendum, to make Alternate Currency Loans
under such Alternate Currency Addendum to the applicable Borrower party to such
Alternate Currency Addendum from time to time in the applicable Alternate
Currency, in an amount not to exceed each such Alternate Currency Lender’s
applicable Alternate Currency Commitment; provided, however, (i) at no time
shall the outstanding principal amount of all Alternate Currency Loans exceed
the Alternate Currency Commitment for such currency, (ii) at no time shall the
Aggregate Multicurrency Outstanding Credit Exposure exceed the Aggregate
Multicurrency Commitments, (iii) at no time shall the aggregate outstanding
principal amount of the Alternate Currency Loans for any specific Alternate
Currency exceed the amount specified as the maximum amount for such Alternate
Currency in the applicable Alternate Currency Addendum and (iv) at no time shall
the aggregate Alternate Currency Commitments exceed $50,000,000. The Dollar
Amount of any Alternate Currency Commitment of an Alternate Currency Lender
shall be deemed to utilize such Lender’s Multicurrency Commitment. Each
Alternate Currency Loan shall consist of Alternate Currency Loans made by each
applicable Alternate Currency Lender ratably in proportion to such Alternate
Currency Lender’s respective Alternate Currency Share. Subject to the terms of
this Agreement and the applicable Alternate Currency Addendum, the Borrowers may
borrow, repay and

19



--------------------------------------------------------------------------------



 



reborrow Alternate Currency Loans at any time prior to the Facility Termination
Date. On the Facility Termination Date, the outstanding principal balance of the
Alternate Currency Loans shall be paid in full by the applicable Borrower and
prior to the Facility Termination Date prepayments of the Alternate Currency
Loans shall be made by the applicable Borrower if and to the extent required by
this Agreement. Subject to the applicable Alternate Currency Addendum, each
Alternate Currency Loan shall have a maturity of one, two, three or six months
and bear interest at the Eurocurrency Rate for such period as if such Loan were
a Eurocurrency Loan.
     (ii) The Company may, by written notice to the Administrative Agent request
the establishment of additional Alternate Currency Commitments in additional
Alternate Currencies provided the Dollar Amount of the Alternate Currency
Commitment requested together with the Aggregate Multicurrency Outstanding
Credit Exposure does not exceed the Aggregate Multicurrency Commitments (each
such request, a “Request for a New Alternate Currency Facility”). The
Administrative Agent will promptly forward to the Multicurrency Lenders any
Request for a New Alternate Currency Facility received from the Company;
provided each Lender shall be deemed not to have agreed to such request unless
its written consent thereto has been received by the Administrative Agent within
ten (10) Business Days from the date of such notification by the Administrative
Agent to such Lender (or such shorter period as shall be specified by the
Company in the Request for a New Alternate Currency Facility). In the event that
one or more Multicurrency Lenders consent to such Request for a New Alternate
Currency Facility and agree to make Alternate Currency Loans in such Alternate
Currency in an amount not less than that requested by the Company, upon
execution of the applicable Alternate Currency Addendum and the other documents,
instruments and agreements required pursuant to this Agreement and such
Alternate Currency Addendum, the Alternate Currency Loans with respect thereto
may be made.
     (iii) Except as otherwise required by applicable law, in no event shall the
Administrative Agent or Alternate Currency Lenders have the right to accelerate
the Alternate Currency Loans outstanding under any Alternate Currency Addendum
or to terminate their Alternate Currency Commitments (if any) thereunder to make
Alternate Currency Loans prior to the stated termination date in respect
thereof, except that such Administrative Agent and Alternate Currency Lenders
shall, in each case, have such rights upon an acceleration of the Loans and a
termination of the Commitments pursuant to Section 8.1.
     (iv) Immediately and automatically upon the occurrence of a Default under
Sections 7.2, 7.6 or 7.7, each Lender shall be deemed to have unconditionally
and irrevocably purchased from each Alternate Currency Lender, without recourse
or warranty, an undivided interest in and participation in each Alternate
Currency Loan ratably in accordance with such Lender’s Commitment Percentage,
and immediately and automatically all Alternate Currency Loans shall be
converted to and redenominated in Dollars equal to the Dollar Amount of each
such Alternate Currency Loan determined as of the date of such conversion. Each
of the Lenders shall pay to the applicable Alternate Currency Lender not later
than two (2) Business Days following a request for payment from such Lender, in
Dollars, an amount equal to the undivided interest in and participation in the
Alternate Currency Loan purchased by such Lender pursuant to this Section
2.1(c)(iv).
     2.2 Optional Increase of the Commitments.
     So long as no Default or Unmatured Default shall have occurred and be
continuing, at any time after the Closing Date, the Company shall have the
right, in consultation with the Administrative Agent,

20



--------------------------------------------------------------------------------



 



from time to time and upon not less than fifteen (15) days prior written notice
to the Administrative Agent, to increase the Aggregate Commitment; provided
that:
          (a) Each increase in the Aggregate Commitment shall be in an aggregate
principal amount of at least $50,000,000 or a whole multiple of $10,000,000 in
excess thereof up to a maximum total increase in the Aggregate Commitment of
$500,000,000. Increases in the Aggregate Commitment pursuant to this Section 2.2
shall not increase or otherwise affect the Aggregate Multicurrency Commitment,
the Swingline Commitment or the Letter of Credit sublimit set forth in
Section 2.21.1.
          (b) Loans issued in respect of any increase in the Aggregate
Commitment pursuant to this Section 2.2 will rank pari passu in right of payment
and security with the other Loans issued hereunder and shall constitute and be
part of the “Obligations” arising under this Agreement.
          (c) (i) Each existing Lender shall have the right, but not the
obligation, to commit to all or a portion of the proposed increase, (ii) the
failure by any existing Lender to respond to a request for such increase shall
be deemed to be a refusal of such request by such existing Lender and (iii) if
the Administrative Agent does not receive sufficient commitments from the
existing Lenders to fund the entire amount of the proposed increase, the Company
may then solicit commitments from other banks, financial institutions or
investment funds that are reasonably acceptable to both the Administrative Agent
and the Company.
          (d) Any increase in the Aggregate Commitment which is accomplished by
increasing the Commitment of any Lender or Lenders who are at the time of such
increase party to this Agreement (which Lender or Lenders shall consent to such
increase in their sole and absolute discretion) shall be accomplished as
follows: (i) this Agreement will be amended by the Borrowers, the Administrative
Agent and each Lender whose Commitment is being increased (but notwithstanding
Section 8.2, without any requirement that the consent of any other Lender be
obtained) to reflect the revised Commitment and Commitment Percentage of each of
the Lenders, (ii) the outstanding Credit Extensions will be reallocated on the
effective date of such increase among the Lenders in accordance with their
revised Commitment Percentages (and the Lenders agree to make all payments and
adjustments necessary to effect the reallocation and the Borrowers shall
indemnify each Lender for any loss or costs required pursuant to Section 3.4 in
connection with such reallocation as if such reallocation were a repayment) and
(iii) if requested by such Lender or Lenders, the Borrowers will deliver new
Note(s) to the Lender or Lenders whose Commitment(s) is or are being increased
reflecting the revised Commitment of such Lender(s).
          (e) Any increase in the Aggregate Commitment which is accomplished by
addition of a new Lender or Lenders under the Agreement shall be accomplished as
follows: (i) each new Lender shall be an Eligible Assignee and shall be subject
to the consent of the Administrative Agent and the Company, on behalf of itself
and the Subsidiary Borrowers, which consents shall not be unreasonably withheld,
(ii) this Agreement will be amended by the Borrowers, the Administrative Agent
and each new Lender (but notwithstanding Section 8.2, without any requirement
that the consent of any other Lender be obtained) to reflect the addition of
each new Lender as a Lender hereunder and to reflect the revised Commitment and
Commitment Percentages of each of the Lenders (including each new Lender),
(iii) the outstanding Credit Extensions and Commitment Percentages will be
reallocated on the effective date of such increase among the Lenders (including
each new Lender) in accordance with their revised Commitment Percentages (and
the Lenders (including each new Lender) agree to make all payments and
adjustments necessary to effect the reallocation and the Borrowers shall
indemnify each Lender for any loss or costs required pursuant to Section 3.4 in
connection with such reallocation as if such reallocation were a repayment) and
(iv) at the request of any new Lender, the Borrowers will deliver a Note to such
new Lender.

21



--------------------------------------------------------------------------------



 



          (f) Prior to any increase to the Aggregate Commitment under this
Section 2.2, the Borrowers and the Guarantor shall provide corporate resolutions
(or the equivalent for non-corporate entities) authorizing and approving such
increase and otherwise in form and substance satisfactory to the Administrative
Agent.
     2.3 Determination of Dollar Amounts; Termination.
          (a) The Administrative Agent will determine the Dollar Amount of:
     (i) each Advance as of the date two (2) Business Days prior to the
Borrowing Date or, if applicable, date of conversion/continuation of such
Advance;
     (ii) all outstanding Advances, LC Obligations and Alternate Currency Loans
on and as of the last day of each Interest Period (but not less frequently than
quarterly), on receipt of any notice from the Company as to the reduction of the
Aggregate Commitment, and on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders; and
     (iii) all outstanding Advances, LC Obligations and Alternate Currency Loans
on each Business Day during which Aggregate Dollar Outstanding Credit Exposure
of all Lenders exceeds $700,000,000 (or such ratable amount of any reduced
Aggregate Dollar Commitment) or Aggregate Multicurrency Outstanding Credit
Exposure exceeds $200,000,000 (or such ratable amount of any reduced Aggregate
Multicurrency Commitments).
     Each day upon or as of which the Administrative Agent determines Dollar
Amounts as described in the preceding clauses (i), (ii) and (iii) is herein
described as a “Computation Date” with respect to each Advance for which a
Dollar Amount is determined on or as of such day.
          (b) Any outstanding Advances together with any other unpaid
Obligations then due and payable shall be paid in full by the Borrowers on the
Facility Termination Date.
     2.4 Ratable Loans.
     Each Multicurrency Advance (which excludes Alternate Currency Loans)
hereunder shall consist of Multicurrency Loans made from the several
Multicurrency Lenders ratably in proportion to such Multicurrency Lenders’
respective Available Multicurrency Commitment divided by the aggregate Available
Multicurrency Commitments of all Multicurrency Lenders at such time, and each
Dollar Advance hereunder shall consist of Dollar Loans made from the Lenders
ratably according to their Dollar Commitment Percentage.
     2.5 Types of Advances.
     The Advances may be Floating Rate Advances or Eurocurrency Advances, on the
one hand, and Dollar Advances or Multicurrency Advances on the other hand, or a
combination thereof, selected by the relevant Borrowers in accordance with
Sections 2.9 and 2.10, provided, however, that a Floating Rate Advance must also
be a Dollar Advance or a Multicurrency Advance denominated in Dollars, and
provided that all Multicurrency Advances (other than Multicurrency Advances in
Dollars) and all Alternate Currency Loans shall be Eurocurrency Advances.
     2.6 Facility Fee; Reductions in Aggregate Commitment; Utilization Fee.

22



--------------------------------------------------------------------------------



 



     The Company agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, determined in accordance with the Pricing Schedule,
calculated on the Aggregate Commitment, whether used or unused, payable
quarterly in arrears for the ratable benefit of the Lenders from the date of
this Agreement until the Facility Termination Date. The Aggregate Commitment may
permanently and ratably be reduced by the Company in multiples of $10,000,000
upon three (3) Business Days’ prior written notice. Any such reduction shall be
allocated ratably between the Dollar Commitment and the Multicurrency
Commitment. For each day on which the Aggregate Outstanding Credit Exposure
exceeds 50% of the Aggregate Commitment, a utilization fee at the per annum rate
set forth on the Pricing Schedule will accrue on the aggregate principal amount
of outstanding Advances for the ratable benefit of the Lenders, payable in
arrears on each Payment Date until the Facility Termination Date.
     2.7 Minimum Amount of Each Advance.
     Each Eurocurrency Advance shall be in the minimum Equivalent Amount of
$5,000,000 (and in multiples of Equivalent Amounts of $1,000,000 in excess
thereof, or in the case of a Multicurrency Advance, such other lesser multiple
as the Administrative Agent deems appropriate), and each Floating Rate Advance
(other than an Advance to repay Swingline Loans) shall be in the minimum amount
of $5,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the unused
Aggregate Commitment. Each Swingline Loan denominated in Dollars shall be in the
minimum amount of $5,000,000 (and in multiples of $500,000 if in excess thereof)
or in the case of Swingline Loans denominated in any currency other than
Dollars, such other minimum amounts and multiples as the Swingline Lender shall
determine, provided, however, that any Swingline Loan may be in the amount of
the unused Swingline Commitment. Alternate Currency Loans shall be in such
minimum amounts as are set forth in the applicable Alternate Currency Addendum.
     2.8 Prepayments.
          (a) The Borrowers may from time to time pay, without penalty or
premium, all outstanding Floating Rate Advances, or, in a minimum aggregate
amount of $5,000,000, any portion of the outstanding Floating Rate Advances upon
one (1) Business Days’ prior notice to the Administrative Agent, who shall give
prompt notice thereof to the Lenders.
          (b) The Borrowers may from time to time pay, subject to the payment of
any funding indemnification amounts required by Section 3.4 but without penalty
or premium, all outstanding Eurocurrency Advances, or, in a minimum aggregate
Equivalent Amount of $5,000,000, any portion of the outstanding Eurocurrency
Advances upon three (3) Business Days’ prior notice to the Administrative Agent,
who shall give prompt notice thereof to the Lenders.
          (c) If at any time, for any reason, the Aggregate Outstanding Credit
Exposure of all Lenders shall exceed the Aggregate Commitment then in effect,
the Borrowers shall, without notice or demand, immediately prepay the Dollar
Loans and/or Multicurrency Loans such that the sum of the aggregate principal
amount of Dollar Loans so prepaid, and the Dollar Amount of the aggregate
principal amount of Multicurrency Loans so prepaid, at least equals the amount
of such excess.
          (d) If, at any time for any reason, either (i) the Aggregate
Multicurrency Outstanding Credit Exposure of all Multicurrency Lenders exceeds
the Aggregate Multicurrency Commitments of the Multicurrency Lenders or (ii) the
Aggregate Dollar Outstanding Credit Exposure of all Lenders exceeds the
aggregate Dollar Commitments of all Lenders, the Borrowers shall, without notice
or demand, immediately prepay the Multicurrency Loans in a Dollar Amount at
least equal to the excess referred to in (i) (such repayment to be in the
applicable currency) and the Dollar Loans in an amount at least equal to the
excess referred to in (ii) (such repayment to be in Dollars).

23



--------------------------------------------------------------------------------



 



          (e) Each prepayment pursuant to this Section 2.8 shall be accompanied
by accrued and unpaid interest on the amount prepaid to the date of prepayment
and any amounts payable under Section 3.4 in connection with such payment.
          (f) Notwithstanding the foregoing, mandatory prepayments of
Multicurrency Loans that would otherwise be required pursuant to this
Section 2.8 solely as a result of fluctuations in exchange rates from time to
time shall only be required to be made pursuant to this Section 2.8 on a
Computation Date on the basis of the exchange rates in effect on such
Computation Date.
     2.9 Method of Selecting Types and Interest Periods for New Advances.
     The Company or the relevant Borrower shall select the Type of Advance and,
in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto from time to time. The Company or the relevant
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) not later than 11:00 a.m. on the Borrowing Date of each Floating Rate
Advance (other than Swingline Loans), not later than 12:00 p.m. three
(3) Business Days before the Borrowing Date for each Eurocurrency Advance in
Dollars, and not later than 11:00 a.m. (London time) three (3) Business Days
before the Borrowing Date for each Multicurrency Advance in an Agreed Currency
other than Dollars, specifying:
          (a) the Borrower;
          (b) the Borrowing Date, which shall be a Business Day, of such
Advance;
          (c) the aggregate amount of such Advance;
          (d) the Type of Advance selected;
          (e) in the case of each Eurocurrency Advance, the Interest Period, and
Agreed Currency applicable thereto; and
          (f) details relating to funds transfer for such Advance.
     The Company or the relevant Borrower shall give the Administrative Agent
notice of its request not later than 11:00 a.m. on the same Business Day such
Swingline Loan is requested to be made for each Swingline Loan in Dollars and
not later than 10:00 a.m. London time on the same Business Day such Swingline
Loan is requested to be made for each Swingline Loan in any Agreed Currency
other than Dollars. Not later than 1:00 p.m. on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower at the Administrative Agent’s aforesaid address.
     2.10 Conversion and Continuation of Outstanding Advances.
     Floating Rate Advances shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.10 or are repaid in accordance with Section 2.8. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time:
          (a) each such Eurocurrency Advance denominated in Dollars shall be
automatically converted into a Floating Rate Advance unless (x) such
Eurocurrency Advance is or was repaid in

24



--------------------------------------------------------------------------------



 



accordance with Section 2.8 or (y) the applicable Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
either continue as a Eurocurrency Advance for the same or another Interest
Period or be converted into a Floating Rate Advance; and
          (b) each such Multicurrency Advance shall automatically continue as a
Multicurrency Advance in the same Agreed Currency with an Interest Period of one
month unless (x) such Multicurrency Advance is or was repaid in accordance with
Section 2.8 or (y) the applicable Borrower shall have given the Administrative
Agent a Conversion/Continuation Notice (as defined below) requesting that, at
the end of such Interest Period, such Multicurrency Advance continue as a
Multicurrency Advance for the same or another Interest Period.
     Subject to the terms of Section 2.7, the applicable Borrower may elect from
time to time to convert all or any part of an Advance of any Type into any other
Type or Types of Advances denominated in the same or any other Agreed Currency
(other than an Alternate Currency); provided that any conversion of any
Eurocurrency Advance shall be made on, and only on, the last day of the Interest
Period applicable thereto. The applicable Borrower shall give the Administrative
Agent irrevocable notice (each a “Conversion/Continuation Notice”) of each
conversion of an Advance or continuation of a Eurocurrency Advance not later
than 11:00 a.m. at least one Business Day, in the case of a conversion into a
Floating Rate Advance, three (3) Business Days, in the case of a conversion into
or continuation of a Eurocurrency Advance denominated in Dollars, or four
(4) Business Days, in the case of a conversion into or continuation of a
Multicurrency Advance, prior to the date of the requested conversion or
continuation, specifying:
          (a) the requested date, which shall be a Business Day, of such
conversion or continuation; and
          (b) the Agreed Currency, amount and Type(s) of Advance(s) into which
such Advance is to be converted or continued and, in the case of a conversion
into or continuation of a Eurocurrency Advance, the duration of the Interest
Period applicable thereto.
     2.11 Method of Borrowing.
     On each Borrowing Date, each Lender shall make available its Loan or Loans,
if any, (i) if such Loan is a Dollar Loan or a Multicurrency Loan denominated in
Dollars, not later than 1.00 p.m., in Federal or other funds immediately
available to the Administrative Agent, at its address specified in or pursuant
to Article XIII and, (ii) if such Loan is a Multicurrency Loan, denominated in
Agreed Currency other than Dollars or subject to any applicable Alternate
Currency Addendum, not later than 1:00 p.m., local time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency, in such
funds as may then be customary for the settlement of international transactions
in such currency in the city of and at the address of the Administrative Agent’s
Eurocurrency Payment Office for such currency. Unless the Administrative Agent
determines that any applicable condition specified in Article IV has not been
satisfied, the Administrative Agent will make the funds so received from the
Lenders available to the relevant Borrower at the Administrative Agent’s
aforesaid address. Notwithstanding the foregoing provisions of this
Section 2.11, to the extent that a Loan made by a Lender matures on the
Borrowing Date of a requested Loan in the same currency, such Lender shall apply
the proceeds of the Loan it is then making to the repayment of principal of the
maturing Loan.

25



--------------------------------------------------------------------------------



 



     2.12 Changes in Interest Rate, etc.
     Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is converted from a Eurocurrency Advance into a Floating Rate Advance pursuant
to Section 2.10 to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum equal
to the Floating Rate for such day. Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Administrative Agent as applicable to such Eurocurrency Advance based
upon the applicable Borrower’s selections under Sections 2.9 and 2.10 and
otherwise in accordance with the terms hereof. No Interest Period may end after
the Facility Termination Date.
     2.13 Rates Applicable After Default.
     Notwithstanding anything to the contrary contained in Section 2.9 or 2.10,
during the continuance of any Default or Unmatured Default, the Required Lenders
may, at their option and by notice to the Borrowers (which notice may be revoked
at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance may be made as, converted into or continued as a
Eurocurrency Advance. During the continuance of a Default, the Required Lenders
may, at their option and by notice to the Borrowers (which notice may be revoked
at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Eurocurrency Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2% per annum; and (ii) each Floating Rate Advance
shall bear interest at a rate per annum equal to the Floating Rate in effect
from time to time plus 2% per annum, and (iii) the LC Fee shall be increased by
2% per annum, provided that, during the continuance of a Default under
Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii) above
and the increase in the LC Fee set forth in clause (iii) above shall be
applicable to all Credit Extensions without any election or action on the part
of the Administrative Agent or any Lender.
     2.14 Method of Payment.
          (a) Each Advance shall be repaid and each payment of interest thereon
shall be paid in the currency in which such Advance was made or converted into.
All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds by wire transfer to
the Administrative Agent at (except as set forth in the next sentence) the
Administrative Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Administrative Agent specified in writing by
the Administrative Agent to the applicable Borrower, by noon (local time) on the
date when due and (except for payments on Swingline Loans and Alternate Currency
Loans and except in the case of Reimbursement Obligations for which the LC
Issuer has not been fully indemnified by the Lenders or except as otherwise
specifically required hereunder) shall be applied ratably by the Administrative
Agent among the Lenders. All payments to be made by the Borrowers hereunder in
any currency other than Dollars shall be made in such currency on the date due
in such funds as may then be customary for the settlement of international
transactions in such currency for the account of the Administrative Agent, at
its Eurocurrency Payment Office for such currency and, except for payments of
Alternate Currency Loans, shall be applied ratably by the Administrative Agent
among the Lenders. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the

26



--------------------------------------------------------------------------------



 



Administrative Agent received at, (i) with respect to Floating Rate Loans and
Eurocurrency Loans denominated in Dollars, its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender and (ii) with respect to Eurocurrency
Loans denominated in an Agreed Currency other than Dollars, in the funds
received from the applicable Borrower at the address of the Administrative
Agent’s Eurocurrency Payment Office for such currency. In relation to the
payment of any amount of Euro, such amount shall be made available to the
Administrative Agent in immediately available, freely transferable, cleared
funds to such account with such bank in London (or such other principal
financial center in such Participating Member State as the Administrative Agent
may from time to time nominate for this purpose) as the Administrative Agent
shall from time to time nominate for this purpose.
          (b) Notwithstanding the foregoing provisions of this Section, if,
after the making of any Advance in any currency other than Dollars, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the relevant Borrower is not able
to make payment to the Administrative Agent for the account of the Lenders in
such Original Currency, then all payments to be made by the Borrowers hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
     2.15 Noteless Agreement; Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
          (b) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Agreed Currency and Type
thereof and, if applicable, the Interest Period with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder, (iii) the original stated amount of
each Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers and each Lender’s share thereof.
          (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.
          (d) Any Lender may request that its Loans be evidenced by a promissory
note (a “Note”). In such event, the relevant Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender. Thereafter,
the Loans evidenced by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.3) be represented by one
or more Notes (but not more than one Note for each Agreed Currency) payable to
the order of the payee named therein or any assignee pursuant to Section 12.3,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (a) and (b) above.

27



--------------------------------------------------------------------------------



 



     2.16 Telephonic Notices.
     The Borrowers hereby authorize the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Agreed Currencies and
Types of Advances and to transfer funds based on telephonic notices given to the
Administrative Agent by any person or persons listed on Schedule 7, as such
Schedule may be revised by the Company from time to time in accordance with
Section 13.1, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrowers agree to deliver promptly to
the Administrative Agent a written confirmation, if such confirmation is
requested by the Administrative Agent or any Lender, of each telephonic notice
signed by an Authorized Officer. If the written confirmation differs in any
material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent regarding the telephonic notice
shall govern absent manifest error.
     2.17 Interest Payment Dates; Interest and Fee Basis.
     Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which the Floating Rate Advance is prepaid, whether due
to acceleration or otherwise, and at maturity. Interest on Floating Rate Loans
shall be calculated for actual days elapsed on the basis of a 365 or 366-day
year, as appropriate. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurocurrency
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurocurrency Advance shall be payable in
arrears on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity, and with respect to any Alternate Currency Loan, the date specified
as the date on which interest is payable in the applicable Alternate Currency
Addendum. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Facility fees, utilization
fees and interest on Eurocurrency Advances and LC Fees shall be calculated for
actual days elapsed on the basis of a 360-day year, except for interest on Loans
denominated in British Pounds Sterling which shall be calculated for actual days
elapsed on the basis of a 365-day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to noon (local time) at the place of payment. If any payment
of principal of or interest on an Advance shall become due on a day which is not
a Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
     2.18 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.
     Promptly after receipt thereof, the Administrative Agent will notify each
Lender of the contents of each Aggregate Commitment reduction notice, Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder. Promptly after notice from the LC Issuer, the Administrative Agent
shall notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Administrative Agent will notify each Lender, the
Company and the relevant Borrower of the interest rate applicable to each
Eurocurrency Advance promptly upon determination of such interest rate and will
give each Lender and the Company prompt notice of each change in the Alternate
Base Rate.

28



--------------------------------------------------------------------------------



 



     2.19 Lending Installations.
     Each Lender will book its Loans and its participation in LC Obligations and
the LC Issuer may book the Facility LCs at the appropriate Lending Installation
listed on Schedule 4 or such other Lending Installation designated by such
Lender or the LC Issuer in accordance with the final sentence of this
Section 2.19. All terms of this Agreement shall apply to any such Lending
Installation and the Loans, Facility LCs, participation in LC Obligations and
any Notes issued hereunder shall be deemed held by each Lender or the LC Issuer,
as the case may be, for the benefit of any such Lending Installation. Each
Lender and the LC Issuer may, by not less than one days’ prior written notice to
the Administrative Agent and the Borrowers in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it or Facility LCs will be issued by it and for whose account
Loan payments or payments with respect to Facility LCs are to be made.
     2.20 Non-Receipt of Funds by the Administrative Agent.
          (a) Unless the relevant Borrower or a Lender, as the case may be,
notifies the Administrative Agent prior to the date on which it is scheduled to
make payment to the Administrative Agent of (i) in the case of a Lender, the
proceeds of a Loan or any payment by such Lender pursuant to
Sections 2.1(a)(iv), 2.1(b)(iii) or 2.1(c)(iv), or (ii) in the case of such
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or such Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or such other rate which is customary
for the settlement of overnight interbank transactions in the currency of such
payment, or (y) in the case of payment by a Borrower, the interest rate
applicable to the relevant Loan. With respect to Multicurrency Advances, a
payment shall be deemed to have been made by the Administrative Agent on the
date on which it is required to be made under this Agreement if the
Administrative Agent has, on or before that date, taken all relevant steps to
make that payment. With respect to the payment of any amount denominated in
Euro, the Administrative Agent shall not be liable to any Borrower or any of the
Lenders in any way whatsoever for any delay, or the consequences of any delay,
in the crediting to any account of any amount required by this Agreement to be
paid by the Administrative Agent if the Administrative Agent shall have taken
all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in immediately available, freely transferable, cleared
funds in Euros to the account with the bank in the principal financial center in
the Participating Member State which the relevant Borrower or, as the case may
be, any Lender shall have specified for such purpose. In this Section 2.20, “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
the Administrative Agent may from time to time determine for the purpose of
clearing or settling payments of Euros.
          (b) The failure of any Lender to make the Loan to be made by it as
part of any Advance shall not relieve any other Lender of its obligation
hereunder to make its Loan on the date of such Advance, but no Lender, except as
otherwise provided in the next sentence of this Section 2.20(b), shall be
responsible for the failure of a Defaulting Lender to make the Loan to be made
by such Defaulting Lender on the date of any Advance. Notwithstanding the
foregoing sentence, but otherwise subject to the terms and conditions of this
Agreement, the Administrative Agent shall notify each Lender

29



--------------------------------------------------------------------------------



 



of the failure by a Defaulting Lender to make a Dollar Loan required to be made
by it hereunder (the amount not made available being the “Unpaid Amount”), and
each Lender shall immediately transfer to the Administrative Agent on such date
the lesser of such Lender’s proportionate share (based on its Dollar Commitment
divided by the Dollar Commitments of all Lenders that have not so failed to fund
their Loans) of the Unpaid Amount and its unused Commitment. Any such transfer
shall be deemed to be a Floating Rate Loan by such Lender. Each Defaulting
Lender shall pay on demand to each other Lender that makes a payment under this
Section 2.20(b) the amount paid by such other Lender to cover such failure,
together with interest thereon, for each day from the date such payment was made
until the date such other Lender has been paid such amount in full, at a rate
per annum equal to the Federal Funds Effective Rate plus two percent (2%).
     2.21 Facility LCs.
2.21.1. Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue commercial and standby letters of credit in
Dollars (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of a Borrower;
provided that immediately after each such Facility LC is issued or Modified,
(i) the aggregate amount of the outstanding LC Obligations shall not exceed
$100,000,000, (ii) the Aggregate Dollar Outstanding Credit Exposure shall not
exceed the Aggregate Dollar Commitment, and (iii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment. No Facility LC shall
have an expiry date later than the earlier of (x) the fifth Business Day prior
to the Facility Termination Date and (y) one year after its issuance. The
Existing Facility LCs shall be deemed to be Facility LCs issued and outstanding
under this Agreement; provided, however, that such Existing Facility LCs shall
be replaced by Facility LCs issued by Wachovia, as the LC Issuer under this
Agreement, upon the expiration and/or maturity thereof and shall not be
otherwise extended, renewed or modified.
2.21.2. Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.21, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
2.21.3. Notice. Subject to Section 2.21.1, a Borrower shall give the LC Issuer
notice prior to 11:00 a.m. at least three (3) Business Days prior to the
proposed date of issuance or Modification of each Facility LC, specifying the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the LC Issuer shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each Lender, of the contents
thereof (including whether it is a standby or commercial letter of credit) and
of the amount of such Lender’s participation in such proposed Facility LC. The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV (the satisfaction of which
the LC Issuer shall have no duty to ascertain), be subject to the conditions
precedent that such Facility LC shall be satisfactory to the LC Issuer and that
such Borrower shall have executed and delivered such application agreement
and/or such other instruments and agreements relating to such Facility LC as the
LC Issuer shall have reasonably requested (each, a “Facility LC Application”).
In the event

30



--------------------------------------------------------------------------------



 



of any conflict between the terms of this Agreement and the terms of any
Facility LC Application, the terms of this Agreement shall control.
2.21.4. LC Fees. The relevant Borrower shall pay to the Administrative Agent,
for the account of the Lenders ratably in accordance with their respective Pro
Rata Shares, (i) with respect to each standby Facility LC, a letter of credit
fee at a per annum rate equal to the Applicable Margin in effect from time to
time on the average daily undrawn stated amount under such standby Facility LC,
such fee to be payable in arrears on each Payment Date and (ii) with respect to
each commercial Facility LC, a one-time letter of credit fee in an amount agreed
upon between the LC Issuer and such Borrower at the time of issuance calculated
on the initial stated amount (or, with respect to any Modification of any such
commercial Facility LC which increases the stated amount thereof, such increase
in the stated amount) thereof, such fee to be payable on the date of such
issuance or increase (such fee described in this sentence an “LC Fee”). Such
Borrower shall also pay to the LC Issuer for its own account (x) at the time of
issuance of each Facility LC, a fronting fee (A) in the amount of 0.125% per
annum calculated on the stated amount of each standby Facility LC, and (B) in an
amount to be agreed upon between the LC Issuer and such Borrower with respect to
each commercial Facility LC, and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the LC Issuer’s standard schedule for such charges as in effect
from time to time.
2.21.5. Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrowers and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrowers
and each Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrowers pursuant to Section 2.21.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. on such date, from the next succeeding Business Day) to
the date on which such Lender pays the amount to be reimbursed by it, at a rate
of interest per annum equal to the Federal Funds Effective Rate for the first
three days and, thereafter, at a rate of interest equal to the rate applicable
to Floating Rate Advances.
2.21.6. Reimbursement by Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC issued for any Borrower’s account, without presentment,
demand, protest or other formalities of any kind; provided that neither any
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by such Borrower or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of the LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) the LC Issuer’s failure to pay under any Facility LC

31



--------------------------------------------------------------------------------



 



issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. All such amounts paid by the LC
Issuer and remaining unpaid by a Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Floating Rate Advances for such day if such day falls on or before
the applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. The LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from a Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by the LC Issuer, but only to the extent such Lender has made
payment to the LC Issuer in respect of such Facility LC pursuant to
Section 2.21.5. Subject to the terms and conditions of this Agreement (including
without limitation the submission of a Borrowing Notice in compliance with
Section 2.9 and the satisfaction of the applicable conditions precedent set
forth in Article IV), a Borrower may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation.
2.21.7. Obligations Absolute. Each Borrower’s obligations under this Section
2.21 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which a Borrower
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. Each Borrower further agrees with the LC Issuer and the Lenders
that the LC Issuer and the Lenders shall not be responsible for, and the
Borrower’s Reimbursement Obligation in respect of any Facility LC shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrowers, any of their Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrowers or of any of
their Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. Each Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrowers and shall not put the LC Issuer or any Lender under any liability to
the Borrowers. Nothing in this Section 2.21.7 is intended to limit the right of
a Borrower to make a claim against the LC Issuer for damages as contemplated by
the proviso to the first sentence of Section 2.21.6.
2.21.8. Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders or all Lenders, as the case may be in accordance with Section 8.2, as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or refusing to take any such action.
Notwithstanding any other provision of this Section 2.21, the LC Issuer shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of the Required Lenders or, if required
pursuant to Section 8.2, all Lenders, and such request and any action taken

32



--------------------------------------------------------------------------------



 



or failure to act pursuant thereto shall be binding upon the Lenders and any
future holders of a participation in any Facility LC.
2.21.9. Indemnification. Each Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrowers may have against
any defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrowers shall not be required to indemnify any Lender, the LC Issuer or
the Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC. Nothing in this Section 2.21.9 is intended to limit the obligations
of the Borrowers under any other provision of this Agreement.
2.21.10. Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrowers) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.21 or any
action taken or omitted by such indemnitees hereunder.
2.21.11. Facility LC Collateral Account. Each Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIII,
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 8.1. Each Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of such Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of Wachovia having a
maturity not exceeding 30 days. Nothing in this Section 2.21.11 shall either
obligate the

33



--------------------------------------------------------------------------------



 



Administrative Agent to require the Borrowers to deposit any funds in the
Facility LC Collateral Account, obligate the Borrowers to deposit any funds in
the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 8.1.
2.21.12. Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
     2.22 Market Disruption.
     Notwithstanding the satisfaction of all conditions referred to in
Article II and Article IV with respect to any Advance in any Agreed Currency
other than Dollars, if there shall occur on or prior to the date of such Advance
any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would in the
reasonable opinion of the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the relevant Borrower, then the
Administrative Agent shall forthwith give notice thereof to the Borrowers and
the Lenders, and such Loans shall not be denominated in such Agreed Currency but
shall be made on such Borrowing Date in Dollars, in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related Borrowing Notice or Conversion/Continuation Notice, as the case may
be, as Floating Rate Loans, unless the relevant Borrower notifies the
Administrative Agent at least two (2) Business Days before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable and in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.
     2.23 Judgment Currency.
     If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from any Borrower hereunder in the currency expressed to be
payable herein (the “Specified Currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
such other currency at the Administrative Agent’s main Charlotte office on the
Business Day preceding that on which final, non-appealable judgment is given.
The obligations of the Borrowers in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the Specified Currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the Specified Currency with such
other currency. If the amount of the Specified Currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the Specified Currency, the Borrowers agree, to the fullest
extent that they may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the Specified Currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the Specified
Currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the relevant Borrower.

34



--------------------------------------------------------------------------------



 



     2.24 Payment Provisions Relating to the Euro.
     (a) Any amount payable by the Administrative Agent to the Lenders under
this Agreement in the currency of a Participating Member State shall be paid in
the Euro.
     (b) If, in relation to the currency of any Subsequent Participant, the
basis of accrual of interest or fees expressed in this Agreement with respect to
such currency shall be inconsistent with any convention or practice in the
London Interbank Market or, as the case may be, the Paris Interbank Market for
the basis of accrual of interest or fees in respect of the Euro, such convention
or practice shall replace such expressed basis effective as of and from the date
on which such Subsequent Participant becomes a Participating Member State;
provided, that if any Loan in the currency of such Subsequent Participant is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Loan, at the end of the then current Interest Period.
     (c) Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU legislation and (i) without prejudice to the
respective liabilities for indebtedness of the Borrowers to the Lenders and the
Lenders to the Borrowers under or pursuant to this Agreement and (ii) without
increasing the Multicurrency Commitment of any Lender:
     (i) each reference in this Agreement to a minimum amount (or an integral
multiple thereof) in a national currency denomination of a Subsequent
Participant to be paid to or by the Administrative Agent shall, immediately upon
such Subsequent Participant becoming a Participating Member State, be replaced
by a reference to such reasonably comparable and convenient amount (or an
integral multiple thereof) in Euros as the Administrative Agent may from time to
time specify; and
     (ii) except as expressly provided in this Section 2.24, each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be necessary or
appropriate.
     2.25 Redenomination and Alternative Currencies.
     Each obligation under this Agreement of a party to this Agreement which has
been denominated in the national currency unit of a Subsequent Participant state
shall be redenominated into the Euro in accordance with EMU legislation
immediately upon such Subsequent Participant becoming a Participating Member
State (but otherwise in accordance with EMU Legislation).
     2.26 Replacement of Lender.
     If any Borrower is required pursuant to Section 3.1, 3.2 or 3.5 to make any
additional payment to any Lender or if any Lender’s obligation to make or
continue, or to convert Floating Rate Advances into, Eurocurrency Advances shall
be suspended pursuant to Section 3.3, or if any Lender shall become a Defaulting
Lender (any Lender so affected an “Affected Lender”), the Company may elect, if
such amounts continue to be charged or such suspension is still effective or
such Lender continues to be a Defaulting Lender, to replace such Affected Lender
as a Lender party to this Agreement, provided that no Default or Unmatured
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to

35



--------------------------------------------------------------------------------



 



comply with the requirements of Section 12.3 applicable to assignments, and
(ii) the Borrowers shall pay to such Affected Lender in same day funds on the
day of such replacement all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrowers hereunder to and including the
date of termination, including without limitation payments due to such Affected
Lender under Sections 3.1, 3.2 and 3.5. Nothing herein shall release any
Defaulting Lender from any obligation it may have to any Borrower, the
Administrative Agent or any other Lender.
     2.27 Application of Payments with Respect to Defaulting Lenders.
     No payments of principal, interest or fees delivered to the Administrative
Agent for the account of any Defaulting Lender shall be delivered by the
Administrative Agent to such Defaulting Lender. Instead, such payments shall,
for so long as such Defaulting Lender shall be a Defaulting Lender, be held by
the Administrative Agent, and the Administrative Agent is hereby authorized and
directed by all parties hereto to hold such funds in escrow and apply such funds
as follows:
     (a) First, if applicable to any payments due to the Swingline Lender under
Section 2.1(b)(iii); and
     (b) Second, to Loans required to be made by such Defaulting Lender on any
Borrowing Date to the extent such Defaulting Lender fails to make such Loans.
     Notwithstanding the foregoing, upon the termination of the Commitments and
the payment and performance of all of the Obligations (other than those owing to
a Defaulting Lender), any funds then held in escrow by the Administrative Agent
pursuant to the preceding sentence shall be distributed to each Defaulting
Lender, pro rata in proportion to amounts that would be due to each Defaulting
Lender but for the fact that it is a Defaulting Lender.
ARTICLE III.
YIELD PROTECTION; TAXES
     3.1 Yield Protection.
          (a) If, on or after the date of this Agreement, the adoption of any
law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency (any such event, a “Change in Law”):
     (i) subjects any Lender or any applicable Lending Installation or the LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurocurrency Loans, Facility LCs or participations therein, or
     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or

36



--------------------------------------------------------------------------------



 



     (iii) imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation or the LC Issuer of
maintaining its Commitment or making, funding or maintaining its Eurocurrency
Loans (including, without limitation, any conversion of any Loan denominated in
an Agreed Currency other than Euro into a Loan denominated in Euro), or of
issuing or participating in Facility LCs, or reduces any amount receivable by
any Lender or any applicable Lending Installation or the LC Issuer in connection
with its Eurocurrency Loans, Facility LCs or participations therein, or requires
any Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to its Commitment or the amount of Eurocurrency
Loans, Facility LCs or participations therein held or interest or LC fees
received by it, by an amount deemed material by such Lender or the LC Issuer as
the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans (including, without limitation, any
conversion of any Loan denominated in an Agreed Currency other than Euro into a
Loan denominated in Euro) or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurocurrency Loan, or Commitment, Facility LCs or participations therein,
then, within 30 days of demand by such Lender or the LC Issuer, as the case may
be, the relevant Borrower shall pay such Lender or the LC Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
LC Issuer for such increased cost or reduction in amount received.
          (b) Non-U.S. Reserve Costs or Fees With Respect to Loans to Non-U.S.
Borrowers. If any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive of any jurisdiction outside of the
United States of America or any subdivision thereof (whether or not having the
force of law) imposes or deems applicable any reserve requirement against or fee
with respect to assets of, deposits with or for the account of, or credit
extended by, any Lender or any applicable Lending Installation or the LC Issuer,
and the result of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer of making or maintaining its
Eurocurrency Loans or of issuing or participating in Facility LCs to any
Borrower that is not incorporated under the laws of the United States of America
or a state thereof (each a “Non-U.S. Borrower”) or its Commitment to any
Non-U.S. Borrower or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer in connection with such Eurocurrency
Loans, Facility LCs or participations therein to any Non-U.S. Borrower or its
Commitment to any Non-U.S. Borrower, then, within 30 days of demand by such
Lender or the LC Issuer, such Non-U.S. Borrower shall pay such Lender or the LC
Issuer such additional amount or amounts as will compensate such Lender or the
LC Issuer, as the case may be, for such increased cost or reduction in amount
received, provided that such Non-U.S. Borrower shall not be required to
compensate any Lender or the LC Issuer for such non-U.S. reserve costs or fees
to the extent that an amount equal to such reserve costs or fees is received by
such Lender or LC Issuer as a result of the calculation of the interest rate
applicable to Eurocurrency Advances pursuant to clause (i)(b) of the definition
of “Eurocurrency Rate.”
     3.2 Changes in Capital Adequacy Regulations.
     If a Lender or the LC Issuer determines the amount of capital required or
expected to be maintained by such Lender or the LC Issuer, any Lending
Installation of such Lender or the LC Issuer or any entity controlling such
Lender or the LC Issuer is increased as a result of a Change (as defined below),
then, within 15 days of demand by such Lender or the LC Issuer, the Company
shall pay such Lender or the LC Issuer the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital
which such Lender or the LC Issuer determines is attributable to this Agreement,
its Aggregate Outstanding Credit Exposure or its Commitment to make Loans and
issue or

37



--------------------------------------------------------------------------------



 



participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or the LC Issuer’s policies as to capital adequacy).
“Change” means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (ii) any other Change in Law which affects the amount of
capital required or expected to be maintained by any Lender or the LC Issuer or
any Lending Installation or any entity controlling any Lender or the LC Issuer.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basel Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
     3.3 Availability of Types of Advances.
     If any Lender determines that maintenance of its Eurocurrency Loans at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, or if the
Required Lenders determine that (i) deposits of a type, currency and maturity
appropriate to match fund Eurocurrency Advances are not available or (ii) the
interest rate applicable to Eurocurrency Advances does not accurately reflect
the cost of making or maintaining Eurocurrency Advances, then the Administrative
Agent shall suspend the availability of Eurocurrency Advances and require any
affected Eurocurrency Advances to be repaid or converted to Floating Rate
Advances at the end of the then current Interest Period for the affected
Eurocurrency Advance.
     3.4 Funding Indemnification.
     If any payment of a Eurocurrency Advance occurs on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a Eurocurrency Advance is not made on the date
specified by a Borrower for any reason other than default by the Lenders, the
Borrowers will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurocurrency
Advance.
     3.5 Taxes.
          (a) All payments by the Borrowers to or for the account of any Lender,
the LC Issuer or the Administrative Agent hereunder or under any Note or
Facility LC Application shall be made free and clear of and without deduction
for any and all Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, the LC
Issuer or the Administrative Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender, the
LC Issuer or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(iv) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.
          (b) In addition, the Borrowers hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
(“Other Taxes”).

38



--------------------------------------------------------------------------------



 



          (c) The Borrowers hereby agree to indemnify the Administrative Agent,
the LC Issuer and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Administrative Agent, the LC Issuer
or such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent, the LC Issuer or such Lender makes demand therefor pursuant to
Section 3.6.
          (d) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not less than ten (10) Business Days after the date of this Agreement,
(i) deliver to each of the Company and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement from the Company and any other Borrower that is
not a Non-U.S. Borrower without deduction or withholding of any United States
federal income taxes, or (ii) deliver to each of the Company and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Company and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Company or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Company and the
Administrative Agent that it is not capable of receiving payments from the
Company and any other Borrower other than a Non-U.S. Borrower without any
deduction or withholding of United States federal income tax.
          (e) For any period during which a Non-U.S. Lender has failed to
provide the Company with an appropriate form pursuant to clause (d), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (d) above, the
Company shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes.
          (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. Each Multicurrency Lender which is neither a
resident of the United Kingdom nor a bank carrying on a bona fide banking
business in the United Kingdom agrees to furnish, on or before the date such
Lender makes a Loan to a Borrower in the United Kingdom or denominated in
British Pounds Sterling, to the Administrative Agent, the Company and any
relevant Subsidiary Borrower evidence satisfactory to the Administrative Agent
and the Company that such Lender has filed with the United

39



--------------------------------------------------------------------------------



 



Kingdom Inland Revenue a “Claim on Behalf of a United States Domestic
Corporation to Relief from United Kingdom Income Tax on Interest and Royalties
Arising in the United Kingdom” or other appropriate form or forms of exemption
from withholding tax and received from the Inland Revenue authority that
payments to such Lender by the relevant Borrower hereunder may be made gross;
provided that such Lender’s failure to furnish such evidence shall not relieve
the Company or any Subsidiary Borrower of any of their respective obligations
under this Agreement, except as otherwise provided in this Section 3.5.
          (g) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(g) shall survive the payment of the Obligations
and termination of this Agreement.
     3.6 Lender Statements; Survival of Indemnity.
     To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Eurocurrency Loans to reduce any
liability of the Borrowers to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurocurrency Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrowers (with a copy to the Administrative Agent) as to the amount due, if
any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive and binding on the Borrowers in the
absence of manifest error. Determination of amounts payable under such Sections
in connection with a Eurocurrency Loan shall be calculated as though each Lender
funded its Eurocurrency Loan through the purchase of a deposit of the type,
currency and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not. Unless otherwise provided herein, the amount specified in
the written statement of any Lender shall be payable on demand after receipt by
the Borrowers of such written statement. The obligations of the Borrowers under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.
     3.7 Limitation/Delay in Requests.
     Failure or delay on the part of any Lender or the LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation; provided that a
Borrower shall not be required to compensate a Lender or the LC Issuer pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine (9) months prior to the date that such Lender or the LC Issuer, as the
case may be, notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the LC Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

40



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT
     4.1 Initial Credit Extension.
     The Lenders shall not be required to make the initial Credit Extension
hereunder unless the Borrowers have satisfied the following conditions:
          (a) Each Borrower has furnished to the Administrative Agent with
sufficient copies for the Lenders:
     (i) Copies of the articles or certificate of incorporation of such
Borrower, together with all amendments, and a certificate of good standing, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation.
     (ii) Copies, certified by the Secretary or Assistant Secretary of such
Borrower, of its by-laws or code of regulations and of its Board of Directors’
resolutions and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which such Borrower is a party.
     (iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Borrower
authorized to sign the Loan Documents to which such Borrower is a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrower.
     (iv) A certificate, signed by the Chief Financial Officer or Treasurer of
such Borrower, stating that on the initial Credit Extension Date no Default or
Unmatured Default has occurred and is continuing.
     (v) A written opinion of such Borrower’s counsel, addressed to the Lenders
in substantially the form of Exhibit A.
     (vi) Any Notes requested by a Lender pursuant to Section 2.15 payable to
the order of each such requesting Lender.
     (vii) Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.
     (viii) A pro forma covenant compliance certificate in form and substance
reasonably satisfactory to the Administrative Agent from the Chief Financial
Officer or Treasurer of the Company.
     (ix) The Guaranty, duly executed by the Company.
     (x) If the initial Credit Extension will be the issuance of a Facility LC,
a properly completed Facility LC Application.

41



--------------------------------------------------------------------------------



 



     (xi) Such other documents as any Lender or its counsel may have reasonably
requested.
          (b) Evidence satisfactory to the Administrative Agent that the
Existing Facilities shall have been terminated and all indebtedness, liabilities
and obligations outstanding thereunder shall have been paid in full or will be
paid from the proceeds of the initial Advance.
          (c) Payment of the fees described in the letter agreement referred to
in Section 10.13.
     4.2 Each Credit Extension.
     The Lenders shall not be required to make, continue or convert any Credit
Extension, and the Swingline Lender shall not be required to make any Swingline
Loan, unless on the applicable Credit Extension Date or date of conversion or
continuation:
          (a) There exists no Default or Unmatured Default.
          (b) The representations and warranties contained in Article V (other
than Section 5.5, 5.7 and 5.15) are true and correct in all material respects as
of such Credit Extension Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.
          (c) All legal matters incident to the making of such Credit Extension
shall be satisfactory to the Lenders and their counsel.
          (d) Each Borrowing Notice, each Conversion/Continuation Notice or
request for the issuance of a Facility LC with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(a) and (b) have been satisfied.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Company and each of the Borrowers represents and warrants to the
Lenders that:
     5.1 Existence and Standing.
     Each of the Company and its Significant Subsidiaries is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     5.2 Authorization and Validity.
     Each Borrower has the power and authority and legal right to execute and
deliver the Loan Documents to which it is a party and to perform its obligations
thereunder. The execution and delivery by each Borrower of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper corporate or other proceedings, and the Loan Documents
to which such Borrower is a party constitute legal, valid and binding
obligations of such Borrower

42



--------------------------------------------------------------------------------



 



enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
     5.3 No Conflict; Government Consent.
     Neither the execution and delivery by the Borrowers of the Loan Documents
to which they are a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on any Borrower or (ii) any Borrower’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, code or regulations, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which any Borrower is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of any Borrower pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by a Borrower, is required to be obtained by any Borrower
in connection with the execution and delivery of the Loan Documents, the
borrowings under this Agreement, the payment and performance by such Borrower of
the Obligations or the legality, validity, binding effect or enforceability of
any of the Loan Documents.
     5.4 Financial Statements.
     The following consolidated financial statements heretofore delivered to the
Lenders were prepared in accordance with Agreement Accounting Principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Company and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended (except for (i) the Company’s determination to restate
such financial statements to classify the Pharmaceutical Technologies and
Services segment’s Humacao, Puerto Rico, operations as discontinued operations
and (ii) the effects of the failure of the Company to process certain vendor
credits and the subsequent recording of a charge against (or restatement of, as
the case may be) the financial statements described below, in each case, as
disclosed in the financial statements referenced in subsection (b) below),
subject, in the case of such interim statements, to routine year-end audit
adjustments:
          (a) June 30, 2005 audited consolidated financial statements of the
Company and its Subsidiaries; and
          (b) September 30, 2005 unaudited interim consolidated financial
statements of the Company and its Subsidiaries.
     5.5 Material Adverse Change.
     Since June 30, 2005 there has been no change in the business, Property,
prospects, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.
     5.6 Taxes.
     The Company and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Company or any of its Subsidiaries, except such taxes, if any, as are being

43



--------------------------------------------------------------------------------



 



contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles and as to which no Lien exists.
No tax liens have been filed and no claims are being asserted with respect to
any such taxes which could reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.
     5.7 Litigation and Contingent Obligations.
     Except as disclosed as material in the Company’s annual report on Form 10-K
for the fiscal year ended June 30, 2005, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers or of any treasury or finance department employee of
the Company serving as the Company’s primary representative relating to the
transactions contemplated by this Agreement, threatened against or affecting the
Company or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. As of the date of this Agreement, other than any
liability incident to any litigation, arbitration, investigation or proceeding
which (i) could not reasonably be expected to have a Material Adverse Effect or
(ii) has been disclosed in accordance with the foregoing sentence of this
Section 5.7, the Company has no material Contingent Obligations not provided for
or disclosed in the financial statements referred to in Section 5.4.
     5.8 Subsidiaries.
     Schedule 1 contains an accurate list of all Subsidiaries of the Company
(other than immaterial or inactive Subsidiaries) and each Subsidiary Borrower as
of the date of this Agreement, setting forth their respective jurisdictions of
organization and the percentage of their respective capital stock or other
ownership interests owned by the Company or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable, except to the extent that the lack of such status could
not reasonably be expected to have a Material Adverse Effect. The Company may
amend Schedule 1 from time to time by delivering to the Administrative Agent an
updated list of Subsidiaries, and the Company may designate any Subsidiary
thereon which is directly or indirectly 80% or more owned by the Company as a
Subsidiary Borrower hereunder so long as (a) the Company provides the
Administrative Agent and the Lenders ten (10) days prior notice of such
designation, (b) the Company guarantees the obligations of such new Subsidiary
Borrower pursuant to the terms of the Guaranty, (c) such new Subsidiary Borrower
delivers all corporate or organizational documents and authorizing resolutions
and legal opinions reasonably requested by the Administrative Agent together
with such documentation as may be reasonably requested by the Administrative
Agent and the Lenders in connection with “know your customer” and similar
compliance requirements, (d) such new Subsidiary Borrower agrees to the terms
and conditions of this Agreement and the Borrowers and the new Subsidiary
Borrower execute all agreements and take such other action reasonably requested
by Administrative Agent and (e) all applicable Lenders are able (i) under their
respective internal policies and guidelines with respect to (A) lending to
borrowers located in certain foreign jurisdictions and (B) lending in certain
foreign currencies and (ii) under all constitutions, laws, statutes, ordinances,
rules, treaties, regulations, orders of courts or governmental authorities, to
lend to such new Subsidiary Borrower. Schedule 1 may be amended to remove any
Subsidiary as a Subsidiary Borrower upon (i) written notice by the Company to
the Administrative Agent to such effect and (ii) repayment in full of all
outstanding Loans of such Subsidiary Borrower.

44



--------------------------------------------------------------------------------



 



     5.9 ERISA.
     The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed 2% of Adjusted Tangible Net Worth. Each Single Employer Plan
complies in all material respects with all applicable requirements of law and
regulations where the failure to so comply could reasonably be expected to have
a Material Adverse Effect. No Reportable Event has occurred with respect to any
Plan where such occurrence could reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Significant Subsidiaries have
withdrawn from any Plan or initiated steps to do so, and no steps have been
taken to reorganize or terminate any Single Employer Plan where in either
instance a liability in excess of 2% of Adjusted Tangible Net Worth could
reasonably be expected to result.
     5.10 Accuracy of Information.
     No information, exhibit or report furnished by the Company or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading; provided, however, that
to the extent any such information, exhibits or reports include or incorporate
by reference any forward-looking statement (each, a “Forward-Looking Statement”)
which reflects the Company’s current view (as of the date such Forward-Looking
Statement is made) with respect to future events, prospects, projections or
financial performance, such Forward-Looking Statement is subject to
uncertainties and other factors which could cause actual results to differ
materially from such Forward-Looking Statement.
     5.11 Regulation U.
     Margin stock (as defined in Regulation U) constitutes less than 25% of the
value of those assets of the Company and its Subsidiaries which are subject to
any limitation on sale, pledge, or other restriction hereunder.
     5.12 Maintenance of Property.
     The Company and its Subsidiaries maintain all Property and keep such
Property in good repair, working order and condition in accordance with
customary and prudent business practices for similar businesses, except where
the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.
     5.13 Insurance.
     The Company, and each Significant Subsidiary, maintains as part of a
self-insurance program or with financially sound and reputable insurance
companies insurance on all their Property in such amounts (with such customary
deductibles, exclusions and self-insurance) and covering such risks as is
consistent with sound business practice.
     5.14 Plan Assets; Prohibited Transactions.
     The Company is not an entity deemed to hold “plan assets” within the
meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of Credit Extensions hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

45



--------------------------------------------------------------------------------



 



     5.15 Environmental Matters.
     In the ordinary course of its business, the officers of the Company
consider the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company due to Environmental Laws. On the basis
of this consideration, the Company has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.
     5.16 Investment Company Act.
     Neither the Company nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
     5.17 Public Utility Holding Company Act.
     Neither the Company nor any Subsidiary is a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.
     5.18 Default.
     There exists no Default or Unmatured Default under Article VII of this
Agreement.
ARTICLE VI.
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
     6.1 Financial Reporting.
     The Company will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with Agreement Accounting
Principles, and furnish to the Lenders:
          (a) Within 120 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in Agreement Accounting Principles
and required or approved by the Company’s independent certified public
accountants) audit report certified by independent certified public accountants
reasonably acceptable to the Lenders, prepared in accordance with Agreement
Accounting Principles on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
statements, and a statement of cash flows.

46



--------------------------------------------------------------------------------



 



          (b) Within 60 days after the close of each of the first three
quarterly periods of each fiscal year, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated unaudited profit and loss statements and a consolidated unaudited
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its Chief Financial Officer,
Controller, or Treasurer.
          (c) Together with the financial statements required under
Sections 6.1(a) and (b), a compliance certificate in substantially the form of
Exhibit B signed by its Chief Financial Officer, Controller, or Treasurer and
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.
          (d) As soon as possible and in any event within ten (10) Business Days
after the Company knows that any Reportable Event has occurred with respect to
any Plan, a statement, signed by the Chief Financial Officer, Controller, or
Treasurer of the Company, describing said Reportable Event and the action which
the Company proposes to take with respect thereto.
          (e) As soon as possible and in any event within ten (10) Business Days
after receipt by the Company, a copy of (i) any notice or claim to the effect
that the Company or any of its Subsidiaries is or may be liable to any Person as
a result of the release by the Company, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(ii) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Company or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.
          (f) Such other information (including non-financial information) as
the Administrative Agent or any Lender may from time to time reasonably request.
     6.2 Use of Proceeds.
     The Company will, and will cause each Subsidiary to, use the proceeds of
the Credit Extensions: (i) to refinance the Existing Facilities; and (ii) for
general corporate purposes, including Acquisitions and commercial paper back-up.
The Company will not, nor will it permit any Subsidiary to, use any of the
proceeds of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U).
     6.3 Notice of Default.
     Promptly upon knowledge thereof by any officer of the Company, any Borrower
or any Significant Subsidiary or by any treasury or finance department employee
of the Company serving as the primary representative relating to the
transactions contemplated by this Agreement, the Company will, and will cause
each such Person to, give notice in writing to the Administrative Agent of the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.
     6.4 Conduct of Business; Maintenance of Property.
     The Company will, and will cause each Significant Subsidiary to, carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is presently conducted or fields related
thereto (except that the Company and its Significant Subsidiaries shall have no
duty to renew or extend contracts which expire by their terms) and do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its

47



--------------------------------------------------------------------------------



 



jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, unless the failure to do so could not reasonably be
expected to have a Material Adverse Effect. The Company will, and will cause
each Significant Subsidiary to, maintain, preserve and protect all Property and
keep such Property in good repair, working order and condition and from time to
time make, or cause to be made all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times in accordance with customary and prudent business practices for similar
businesses, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
     6.5 Taxes.
     The Company will, and will cause each Significant Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     6.6 Insurance.
     The Company will, and will cause each Significant Subsidiary to, maintain
as part of a self-insurance program or with financially sound and reputable
insurance companies insurance on all their Property in such amounts (with such
customary deductibles, exclusions and self-insurance) and covering such risks as
is consistent with sound business practice.
     6.7 Compliance with Laws.
     The Company will, and will cause each Significant Subsidiary to, comply
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     6.8 Inspection.
     The Company will, and will cause each Significant Subsidiary to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Company and each Significant Subsidiary, to examine and make copies of the books
of accounts and other financial records of the Company and each Significant
Subsidiary, and to discuss the affairs, finances and accounts of the Company and
each Significant Subsidiary with, and to be advised as to the same by, their
respective officers upon reasonable prior notice at such reasonable times and
intervals as the Administrative Agent or any Lender may designate, provided that
neither the Company nor any of its Subsidiaries shall be responsible for the
costs and expenses incurred by the Administrative Agent, any Lender, or their
representatives in connection with such inspection prior to the occurrence and
continuation of a Default.
     6.9 Merger.
     The Company will not, nor will it permit any Significant Subsidiary to,
merge or consolidate with or into any other Person, except that, provided that
no Default or Unmatured Default shall have occurred and be continuing or would
result therefrom on a pro forma basis reasonably acceptable to the

48



--------------------------------------------------------------------------------



 



Administrative Agent, the Company may merge or consolidate with any other U.S.
corporation and each Significant Subsidiary may merge or consolidate with any
other Person, provided, further, that (i) in the case of any such merger or
consolidation involving the Company, the Company is the surviving corporation
and (ii) in the case of any such merger or consolidation involving a Significant
Subsidiary which is a Subsidiary Borrower, the surviving corporation
unconditionally assumes all of such Borrower’s obligations under this Agreement
and remains or becomes a Subsidiary Borrower.
     6.10 Sale of Assets.
     The Company will not, nor will it permit any Significant Subsidiary to,
lease, sell or otherwise dispose of its Property, to any other Person (other
than the Company or another Subsidiary), except:
          (a) Sales of inventory in the ordinary course of business.
          (b) Sales or other dispositions in the ordinary course of business of
fixed assets for the purpose of replacing such fixed assets, provided that such
fixed assets are replaced within 360 days of such sale or other disposition with
other fixed assets which have a fair market value not materially less than the
fixed assets sold or otherwise disposed of.
          (c) Sales or other dispositions outside the ordinary course of
business of accounts receivable, lease receivables, leases or equipment which
had been leased by the Company or such Significant Subsidiary, provided that any
such sale or other disposition is for reasonably equivalent value and could not
reasonably be expected to have a Material Adverse Effect.
          (d) Other leases, sales (including sale-leasebacks) or other
dispositions of its Property that, together with all other Property of the
Company and its Subsidiaries previously leased, sold or disposed of (other than
as provided in clauses (a), (b) and (c) above) as permitted by this Section 6.10
during the twelve-month period ending with the month prior to the month in which
any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Company and its Subsidiaries, or
together with all other Property of the Company and its Subsidiaries previously
leased, sold or disposed of (other than as provided in clauses (a) and
(b) above) as permitted by this Section 6.10 during the period from the date of
this Agreement to the end of the month prior to the month in which any such
lease, sale or other disposition occurs, do not constitute 35% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the fiscal year in which any such lease, sale or other disposition
occurs.
          (e) Sales of Rate Hedging Agreements.
     Notwithstanding anything in this Section 6.10 to the contrary, (i) no such
leases, sales or other dispositions of property may be made (other than pursuant
to clause (a) above) if any Default or Unmatured Default has occurred and is
continuing, and (ii) all leases, sales and other dispositions of Property at any
time shall be for not less than the fair market value of such Property as
determined in good faith by the Company.
     6.11 Investments.
     The Company will not, nor will it permit any Significant Subsidiary to,
make or suffer to exist any Investments, or commitments therefor, or to create
any Subsidiary or to become or remain a partner in any partnership or joint
venture, except:

49



--------------------------------------------------------------------------------



 



          (a) Cash Equivalent Investments.
          (b) Investments in Subsidiaries.
          (c) Other Investments in existence on the date hereof.
          (d) Other Investments provided that the aggregate amount of such
Investments made in any fiscal year does not exceed 25% of Adjusted Tangible Net
Worth as of the beginning of such fiscal year.
          (e) Investments in Rate Hedging Agreements.
     6.12 Liens.
     The Company will not, nor will it permit any Significant Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Significant Subsidiaries, except:
          (a) Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
          (b) Liens imposed by law, such as landlords’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than
60 days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
          (c) Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation (other than Liens in
favor of the PBGC).
          (d) Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Company or its Subsidiaries.
          (e) Liens existing on the date hereof.
          (f) Liens on any assets which exist at the time of acquisition of such
assets by the Company or any of its Subsidiaries, or liens to secure the payment
of all of any part of the purchase price of such assets upon the acquisition of
such assets by the Company or any of its Subsidiaries or to secure any
Indebtedness incurred or guaranteed by the Company or any of its Subsidiaries
prior to, at the time, of or within 360 days after, such acquisition (or, in the
case of real property, the completion of construction (including any
improvements on an existing asset) or commencement of full operation of such
asset, whichever is later), which Indebtedness is incurred or guaranteed for the
purpose of financing all or any part of the purchase price thereof or, in the
case of real property, construction or improvements thereon, provided, however,
that in the case of any such acquisition, construction or improvement, the Lien
shall not apply to such assets theretofore owned by the Company or any of its
Subsidiaries other than, in the case of any such construction or improvement,
any real property on which the property so constructed, or the improvement, is
located, provided further, however, that the aggregate outstanding principal
amount

50



--------------------------------------------------------------------------------



 



of Indebtedness secured by Liens permitted by this Section 6.12(f) shall not at
any time exceed 10% of Adjusted Tangible Net Worth.
          (g) Liens in favor of the United States of America or any State
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any State thereof, or in favor of any other
country or any political subdivision thereof, to secure partial, progress,
advance or other payments pursuant to any contract or statute or to secure any
Indebtedness incurred or guaranteed for the purpose of financing all or any part
of the purchase price (or, in the case of real property, the cost of
construction), of the assets subject to such liens (including without limitation
liens incurred in connection with pollution control, industrial revenue or
similar financings).
          (h) Any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing clauses, provided, however, that the principal amount of Indebtedness
secured thereby shall not exceed the principal amount of Indebtedness so secured
prior to such extension, renewal or replacement and that such extension, renewal
or replacement Lien shall be limited to all or a part of the assets which
secured the Lien so extended, renewed or replaced (plus improvements and
construction on such real property).
          (i) So long as no Default under Section 7.9 would occur in connection
therewith, Liens created by or resulting from any litigation or other proceeding
which is being contested in good faith by appropriate proceedings, including
Liens arising out of judgments or awards against the Company or any of its
Subsidiaries with respect to which the Company or such Subsidiary is in good
faith prosecuting an appeal or proceeding for review or for which the time to
make an appeal has not yet expired; or final unappealable judgment Liens which
are satisfied within 15 days of the date of judgment; or Liens incurred by the
Company or any of its Subsidiaries for the purpose of obtaining a stay or
discharge in the course of any litigation or other proceeding to which the
Company or such Subsidiary is a party.
          (j) Liens securing Indebtedness described in Section 6.13(d) and (e).
          (k) Liens securing Indebtedness and not otherwise permitted by the
foregoing provisions of this Section 6.12, provided that the aggregate
outstanding principal amount of the Indebtedness secured by all such Liens shall
not at any time exceed 25% of Adjusted Tangible Net Worth.
     6.13 Subsidiary Indebtedness.
     The Company will not permit any Subsidiary to create, incur or suffer to
exist any Indebtedness, except:
          (a) The Loans and the Reimbursement Obligations.
          (b) Indebtedness outstanding on the date of this Agreement or incurred
pursuant to commitments in existence on the date of this Agreement.
          (c) Indebtedness of any Subsidiary to the Company or any other
Subsidiary.
          (d) Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that such Indebtedness existed at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary.

51



--------------------------------------------------------------------------------



 



          (e) Any refunding or refinancing of any Indebtedness referred to in
clauses (a) through (d) above, provided that any such refunding or refinancing
of Indebtedness referred to in clause (b), (c) or (d) does not increase the
principal amount thereof.
          (f) Indebtedness arising from (i) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, or (ii) the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business.
          (g) Indebtedness arising from guarantees of loans and advances by
third parties to employees and officers of a Subsidiary in the ordinary course
of business for bona fide business purposes, provided that the aggregate
outstanding principal amount of such Indebtedness does not at any time exceed
$100,000,000.
          (h) Indebtedness of a Subsidiary arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations or from
guarantees, Letters of Credit, surety bonds or performance bonds securing any
obligations of the Company or any of its Subsidiaries incurred or assumed in
connection with the disposition of any business, property or Subsidiary.
          (i) Indebtedness arising from Rate Hedging Obligations.
          (j) Contingent Obligations (to the extent permitted by Section 6.15).
          (k) Indebtedness outstanding under investment grade commercial paper
programs.
          (l) Other Indebtedness; provided that, at the time of the creation,
incurrence or assumption of such other Indebtedness and after giving effect
thereto, the aggregate amount of all such other Indebtedness of the Subsidiaries
does not exceed an amount equal to 25% of Adjusted Tangible Net Worth at such
time.
     6.14 Limitation on Restrictions on Significant Subsidiary Distributions.
     The Company will not, and will not permit any Significant Subsidiary to,
enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Significant Subsidiary of the Company to
(i) pay dividends or make any other distributions in respect of any capital
stock of such Subsidiary held by, or pay any Indebtedness owed to, the Company
or any other Subsidiary of the Company, (ii) make loans or advances to the
Company or any other Subsidiary of the Company or (iii) transfer any of its
assets to the Company or any other Subsidiary of the Company, except for such
encumbrances or restrictions existing under or by reason of (a) any restrictions
existing under the Loan Documents, (b) any restrictions with respect to a
Significant Subsidiary imposed pursuant to an agreement which has been entered
into in connection with the disposition of all or substantially all of the
capital stock or assets of such Subsidiary, and (c) any restrictions with
respect to assets encumbered by a Lien permitted by Section 6.12 so long as such
restriction applies only to the asset encumbered by such permitted Lien.
     6.15 Contingent Obligations.
     The Company will not, nor will it permit any Subsidiary to, make or suffer
to exist any Contingent Obligation (including, without limitation, any
Contingent Obligation with respect to the obligations of a Subsidiary), except
(i) by endorsement of instruments for deposit or collection in the ordinary
course of business, (ii) the Reimbursement Obligations, (iii) the Guaranty, (iv)
Contingent

52



--------------------------------------------------------------------------------



 



Obligations of special-purpose finance Subsidiaries, provided that no Person has
recourse against the Company or any Significant Subsidiary for such Contingent
Obligations, (v) Contingent Obligations arising from the sale by Pyxis
Corporation of lease receivables, leases or equipment, provided that the
aggregate amount of such Contingent Obligations do not at any time exceed 10% of
Adjusted Tangible Net Worth, (vi) Contingent Obligations arising out of
operating or synthetic leases entered into by Subsidiaries of the Company,
provided that the aggregate amount of such Contingent Obligations does not at
any time exceed 25% of Adjusted Tangible Net Worth, and (vii) Contingent
Obligations in addition to, and including additional amounts of, those described
in (i)-(vi) above, provided that the aggregate amount of such additional
Contingent Obligations (without duplication) do not at any time exceed 25% of
Adjusted Tangible Net Worth.
     6.16 Minimum Net Worth.
     The Company shall not permit its Net Worth to be less than $5,000,000,000
at any time.
ARTICLE VII.
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:
     7.1 Any representation or warranty made or deemed made by or on behalf of
the Company or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.
     7.2 Nonpayment of principal of any Loan within one Business Day after the
same becomes due, nonpayment of any Reimbursement Obligation within one
(1) Business Day after the same becomes due, or nonpayment of interest upon any
Loan or of any facility fee, LC Fee or other Obligations under any of the Loan
Documents within five (5) days after the same becomes due.
     7.3 The breach by the Company of Sections 6.3, 6.9, 6.10, 6.13, 6.15, or
6.16.
     7.4 The breach by any Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice from the Administrative Agent or any Lender.
     7.5 Failure of the Company or any of its Significant Subsidiaries to pay
when due any principal, interest or other amounts, subject to any applicable
grace period, or the default by the Company or any of its Significant
Subsidiaries in the performance beyond the applicable grace period with respect
thereto, if any, of any term, provision or condition contained in any agreement
or agreements under which any Indebtedness in excess of 2% of Adjusted Tangible
Net Worth was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Indebtedness to cause, such Indebtedness to become
due prior to its stated maturity; or any such Indebtedness of the Company or any
of its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Company or any of its Significant
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.
     7.6 The Company or any of its Significant Subsidiaries shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws
(or any similar laws in foreign jurisdictions)

53



--------------------------------------------------------------------------------



 



as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion, (iv) institute any proceeding seeking an order
for relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.
     7.7 Without the application, approval or consent of the Company or any of
its Significant Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Company or any of its Significant
Subsidiaries or any Substantial Portion, or a proceeding described in
Section 7.6(iv) shall be instituted against the Company or any of its
Significant Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.
     7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Company and its Subsidiaries which, when taken together with all
other Property of the Company and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
     7.9 The Company or any of its Significant Subsidiaries shall fail within
60 days to pay, bond or otherwise discharge one or more (i) judgments or orders
for the payment of money (not covered by insurance)in excess of 2% of Adjusted
Tangible Net Worth (or the equivalent thereof in currencies other than U.S.
Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in either such case, is/are not
stayed on appeal or otherwise being appropriately contested in good faith.
     7.10 Any member of the Controlled Group shall fail to pay when due an
amount or amounts aggregating in excess of 2% of Adjusted Tangible Net Worth
which it shall have become liable to pay under Title IV of ERISA; or notice of
intent to terminate a Single Employer Plan with Unfunded Liabilities in excess
of $50,000,000 (a “Material Plan”) shall be filed under Section 4041(c) of ERISA
by any member of the Controlled Group, any plan administrator or any combination
of the foregoing; or PBGC shall institute proceedings under which it is likely
to prevail under Title IV of ERISA to terminate, to impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or to cause a trustee
to be appointed to administer any Material Plan; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which causes one or more
members of the Controlled Group to incur a current payment obligation in excess
of 2% of Adjusted Tangible Net Worth.
     7.11 Any Change in Control shall occur.
     7.12 The Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Guaranty, or the Company shall fail to comply with any
of the terms or provisions of the Guaranty, or the Company shall deny that it
has any further liability under the Guaranty, or shall give notice to such
effect.

54



--------------------------------------------------------------------------------



 



ARTICLE VIII.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1 Acceleration; Facility LC Collateral Account.
          (a) If any Default described in Section 7.6 or 7.7 occurs with respect
to the Company or any of its Significant Subsidiaries, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs shall automatically terminate and the Obligations (other than
Rate Hedging Obligations) shall immediately become due and payable without any
election or action on the part of the Administrative Agent, the LC Issuer or any
Lender and the Borrowers will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Administrative Agent an
amount in immediately available funds, which funds shall be held in the Facility
LC Collateral Account, equal to the difference of (x) the amount of LC
Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”). If any other Default occurs and
is continuing, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may (a) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Company hereby expressly waives and (b) upon notice to the Borrowers and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrowers to pay, and the Borrowers will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
          (b) If at any time while any Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrowers to pay, and
the Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.
          (c) The Administrative Agent may at any time or from time to time
after funds are deposited in the Facility LC Collateral Account, apply such
funds to the payment of the Obligations and any other amounts as shall from time
to time have become due and payable by the Borrowers to the Lenders or the LC
Issuer under the Loan Documents.
          (d) At any time while any Default is continuing, neither any Borrower
nor any Person claiming on behalf of or through any Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations have been indefeasibly paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the
Borrowers or paid to whomever may be legally entitled thereto at such time.
          (e) If, within 60 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Company) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall

55



--------------------------------------------------------------------------------



 



so direct, the Administrative Agent shall, by notice to the Company, rescind and
annul such acceleration and/or termination.
     8.2 Amendments.
     Subject to the provisions of this Article VIII, the Required Lenders (or
the Administrative Agent with the consent in writing of the Required Lenders)
and the Borrowers may enter into written agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Default hereunder; provided, however, that no such supplemental written
agreement shall, without the consent of all of the Lenders:
          (a) Extend the final maturity of any Loan, or extend the expiry date
of any Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof, any Reimbursement Obligation or any
accrued interest or accrued fees, or reduce the rate or extend the time of
payment of interest or fees thereon or any Reimbursement Obligation related
thereto.
          (b) Change the definition of Required Lenders or any provision that
requires the unanimous consent or pro rata treatment of Lenders.
          (c) Extend the Facility Termination Date or reduce the amount or
extend the payment date for, the mandatory payments required under Section 2.8,
or increase the amount of the Aggregate Commitment (other than as contemplated
pursuant to Section 2.2) or of the Commitment of any Lender hereunder (other
than as contemplated pursuant to Section 2.2) or the commitment to issue
Facility LCs, or permit any Borrower to assign its rights under this Agreement
(other than as may be permitted pursuant to Section 6.9).
          (d) Amend this Section 8.2.
          (e) Release the Company as guarantor of any Advance.
     No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and no amendment of any provisions relating to the LC
Issuer shall be effective without the written consent of the LC Issuer, and no
amendment of any provision of this Agreement relating to the Swingline Loans
shall be effective without the written consent of the Swingline Lender. The
Administrative Agent may waive payment of the fee required under
Section 12.3.2(ii) without obtaining the consent of any other party to this
Agreement.
     Notwithstanding anything herein to the contrary, no Defaulting Lender shall
be entitled to vote (whether to consent or to withhold its consent) with respect
to any amendment, modification, termination or waiver requiring the consent of
the Required Lenders, and, for purposes of determining the Required Lenders, the
Commitments and the Loans of each Defaulting Lender shall be disregarded.
     8.3 Preservation of Rights
     No delay or omission of the Lenders, the LC Issuer or the Administrative
Agent to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of a Borrower to satisfy the conditions precedent to such Loan shall
not constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or

56



--------------------------------------------------------------------------------



 



further exercise thereof or the exercise of any other right, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless in writing signed by the Lenders
and/or other Persons required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until the later of
(a) the Facility Termination Date and (b) the date on which the Obligations have
been paid in full.
ARTICLE IX.
GENERAL PROVISIONS
     9.1 Survival of Representations.
     All representations and warranties of the Borrowers contained in this
Agreement shall survive the making of the Credit Extensions herein contemplated.
     9.2 Governmental Regulation.
     Anything contained in this Agreement to the contrary notwithstanding,
neither the LC Issuer nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.
     9.3 Headings.
     Section headings in the Loan Documents are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of the
Loan Documents.
     9.4 Entire Agreement.
     The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent, the LC Issuer and the Lenders and supersede
all prior agreements and understandings among the Borrowers, the Administrative
Agent, the LC Issuer and the Lenders relating to the subject matter thereof
other than the fee letter described in Section 10.13.
     9.5 Several Obligations; Benefits of this Agreement.
     The respective obligations of the Lenders hereunder are several and not
joint and no Lender shall be the partner or agent of any other (except to the
extent to which the Administrative Agent is authorized to act as such). The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided, however, that the parties hereto expressly agree that each of
the Lead Arrangers shall enjoy the benefits of the provisions of Sections 9.6,
9.10 and 10.10 to the extent specifically set forth therein and shall have the
right to enforce such provisions on its own behalf and in its own name to the
same extent as if it were a party to this Agreement.
     9.6 Expenses; Indemnification.
     (a) Costs and Expenses. The Borrowers shall reimburse the Administrative
Agent and the Lead Arrangers for any reasonable costs, internal charges and
out-of-pocket expenses (including

57



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees and time charges of attorneys for the Administrative
Agent, which attorneys may be employees of the Administrative Agent), paid or
incurred by the Administrative Agent or the Lead Arrangers in connection with
the preparation, investigation, negotiation, execution, delivery, syndication,
review, amendment, modification, and administration of the Loan Documents,
whether incurred prior to or subsequent to closing. The Borrowers also agree to
reimburse the Administrative Agent, the Lead Arrangers, the LC Issuer and the
Lenders for any costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Administrative
Agent, the Lead Arrangers, the LC Issuer and the Lenders, which attorneys may be
employees of the Administrative Agent, the Lead Arrangers, the LC Issuer or the
Lenders) paid or incurred by the Administrative Agent, the Lead Arrangers, the
LC Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents.
     (b) Indemnification by the Borrowers. The Company hereby further agrees to
indemnify the Administrative Agent, the Lead Arrangers, the LC Issuer and each
Lender, its directors, officers and employees against all losses, claims
(including, without limitation, any violations of Environmental Laws or civil
penalties or fines assessed by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”)), damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable expenses of litigation
or preparation therefor whether or not the Administrative Agent, the Lead
Arrangers, the LC Issuer or any Lender is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification.
The obligations of the Company under this Section 9.6 shall survive the
termination of this Agreement.
     9.7 Numbers of Documents.
     All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.
     9.8 Accounting.
     Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with Agreement Accounting Principles except that any calculation
or determination which is to be made on a consolidated basis shall be made for
the Company and all its Subsidiaries, including those Subsidiaries, if any,
which are unconsolidated on the Company’s audited financial statements.
     9.9 Severability of Provisions.
     Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

58



--------------------------------------------------------------------------------



 



     9.10 Nonliability of Lenders.
     The relationship between the Company on the one hand and the Lenders, the
LC Issuer and the Administrative Agent on the other hand shall be solely that of
borrower and lender. Neither the Administrative Agent, the Lead Arrangers, the
LC Issuer nor any Lender shall have any fiduciary responsibilities to the
Company solely by reason of being a party to this Agreement. Neither the
Administrative Agent, the Lead Arrangers, the LC Issuer nor any Lender
undertakes any responsibility to the Company to review or inform the Company of
any matter in connection with any phase of the Company’s business or operations.
The Company agrees that neither the Administrative Agent, the Lead Arrangers,
the LC Issuer nor any Lender shall have liability to the Company (whether
sounding in tort, contract or otherwise) for losses suffered by the Company in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Administrative Agent, the Lead
Arrangers, the LC Issuer nor any Lender shall have any liability with respect
to, and the Company hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Company in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby.
     9.11 Confidentiality; Disclosure.
     Each of the Administrative Agent and each Lender agrees to hold any
confidential information which it may receive from the Company pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or the
Administrative Agent or, subject to Section 12.4, to a Transferee, (iii) to
regulatory officials, (iv) to any Person as required by law, regulation, or
legal process, (v) to any Person in connection with any legal proceeding to
which such Lender is a party or in connection with any legal proceeding related
to this facility, (vi) to such Lender’s contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (vii) permitted by Section 12.4, and (viii) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Advances hereunder, provided that reasonable advance written
notice is given to the Company. Neither the Administrative Agent nor any Lender
will make any press release or other public announcement regarding this
Agreement or the transactions contemplated hereby without the Company’s express
prior written consent, except with respect to league table submissions in
connection with this Agreement, as required under applicable law or by any
governmental agency, in which case the party required to make the press release
or public announcement shall use commercially reasonable efforts to obtain the
prior approval of the Company as to the form, nature and extent of the press
release or public announcement prior to issuing the press release or making the
public announcement.
     9.12 Nonreliance.
     Each Lender hereby represents that it is not relying on or looking to any
margin stock (as defined in Regulation U) for the repayment of the Credit
Extensions provided for herein.
     9.13 USA Patriot Act.
     The Administrative Agent and each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which

59



--------------------------------------------------------------------------------



 



information includes the name and address of each Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Act.
ARTICLE X.
THE AGENT
     10.1 Appointment; Nature of Relationship.
     Wachovia is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of Section 9-105 of the
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.
     10.2 Powers.
     The Administrative Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Administrative Agent by the
terms of each thereof, together with such powers as are reasonably incidental
thereto. The Administrative Agent shall have no implied duties to the Lenders,
or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent.
     10.3 General Immunity.
     Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be liable to the Company, the Lenders or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.
     10.4 No Responsibility for Loans, Recitals, etc.
     Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be responsible for or have any duty to ascertain, inquire
into, or verify (a) any statement, warranty or representation made in connection
with any Loan Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements of any obligor under any Loan
Document, including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default

60



--------------------------------------------------------------------------------



 



or Unmatured Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Company or any guarantor of any of the Obligations or
of any of the Company’s or any such guarantor’s respective Subsidiaries. The
Administrative Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by the Company to the Administrative Agent
at such time, but is voluntarily furnished by the Company to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).
     10.5 Action on Instructions of Lenders.
     The Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders. The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.
     10.6 Employment of Agents and Counsel.
     The Administrative Agent may execute any of its duties as Administrative
Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.
     10.7 Reliance on Documents; Counsel.
     The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.
     10.8 Administrative Agent’s Reimbursement and Indemnification.
     The Lenders agree to reimburse and indemnify the Administrative Agent
ratably in proportion to their respective Commitments (or, if the Commitments
have been terminated, in proportion to their Commitments immediately prior to
such termination) (i) for any amounts not reimbursed by the Company for which
the Administrative Agent is entitled to reimbursement by the Company under the
Loan Documents (other than the fee payable pursuant to Section 10.13), (ii) for
any other expenses incurred by the Administrative Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities,

61



--------------------------------------------------------------------------------



 



obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(g) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 10.8 shall
survive payment of the Obligations and termination of this Agreement and the
Commitments.
     10.9 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Unmatured Default hereunder, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent on the account of the Lenders, unless the
Administrative Agent has received written notice from a Lender or the Company
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.
     10.10 Rights as a Lender.
     In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, at any time when the Administrative Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which the Company or such Subsidiary is not restricted hereby
from engaging with any other Person. The Administrative Agent, in its individual
capacity, is not obligated to remain a Lender.
     10.11 Lender Credit Decision.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Lead Arrangers or any other Lender and based
on the financial statements prepared by the Company and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Lead Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

62



--------------------------------------------------------------------------------



 



     10.12 Successor Administrative Agent.
     The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Company, such resignation to be effective upon
the appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, 45 days after the retiring
Administrative Agent gives notice of its intention to resign. The Administrative
Agent may be removed at any time with or without cause by written notice
received by the Administrative Agent from the Required Lenders, such removal to
be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Company and the Lenders, a successor Administrative Agent, which
successor Administrative Agent shall (unless a Default shall have occurred and
be continuing) be approved by the Company (which approval shall not be
unreasonably withheld or delayed). If no successor Administrative Agent shall
have been so appointed by the Required Lenders within 30 days after the
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Company and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, without the consent of any Lender but upon thirty days prior written
notice to the Lenders and the Company, the Administrative Agent may appoint any
of its Affiliates which is a commercial bank as a successor Administrative Agent
hereunder, which successor Administrative Agent shall (unless a Default shall
have occurred and be continuing) be approved by the Company (which approval
shall not be unreasonably withheld or delayed). If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Company shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $5,000,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.
     10.13 Administrative Agent’s Fee.
     The Company agrees to pay to the Administrative Agent, for its own account,
the fees agreed to by the Company and the Administrative Agent pursuant to that
certain letter agreement dated October 7, 2005 or as otherwise agreed from time
to time.
     10.14 Delegation to Affiliates.
     The Company and the Lenders agree that the Administrative Agent may
delegate any of its duties under this Agreement to any of its Affiliates. Any
such Affiliate (and such Affiliate’s directors, officers, agents and employees)
which performs duties in connection with this Agreement shall be entitled to the

63



--------------------------------------------------------------------------------



 



same benefits of the indemnification, waiver and other protective provisions to
which the Administrative Agent is entitled under Articles IX and X.
     10.15 Administrative Agent, Syndication Agents, Documentation Agents, Lead
Arrangers, etc.
     Neither the Syndication Agents, the Documentation Agents nor the Lead
Arrangers shall have any right, power, obligation, liability, responsibility or
duty under this Agreement except in their respective capacity, if applicable, as
a Lender hereunder. Without limiting the foregoing, none of such Lenders, the LC
Issuer or the Administrative Agent shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Administrative
Agent in Section 10.11.
ARTICLE XI.
SETOFF; RATABLE PAYMENTS
     11.1 Right of Setoff.
     In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Borrower becomes insolvent, however evidenced, or any
Default occurs and is continuing, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of any Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due.
     11.2 Ratable Payments.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 3.1,
3.2, 3.4 or 3.5 hereof or payments of Alternate Currency Loans) greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
          (a) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
          (b) the provisions of this paragraph shall not be construed to apply
to (i) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

64



--------------------------------------------------------------------------------



 



     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.
ARTICLE XII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1 Successors and Assigns.
          The terms and provisions of the Loan Documents shall be binding upon
and inure to the benefit of the Borrowers and the Lenders and their respective
successors and assigns, except that (i) the Borrowers shall not have the right
to assign their rights or obligations under the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 12.3.
Notwithstanding clause (ii) of this Section, any Lender may at any time, without
the consent of the Borrowers or the Administrative Agent, assign all or any
portion of its rights under this Agreement and any Note to a Federal Reserve
Bank; provided, however, that no such assignment to a Federal Reserve Bank shall
release the transferor Lender from its obligations hereunder. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Administrative
Agent. Any assignee or transferee of the rights to any Loan or any Note agrees
by acceptance of such transfer or assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder, transferee or assignee of the rights to such Loan.
     12.2 Participations.
     12.2.1. Permitted Participants; Effect.
          Any Lender may, in its sole discretion, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any
Aggregate Outstanding Credit Exposure of such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Aggregate Outstanding Credit Exposure and the holder of any
Note issued to it in evidence thereof for all purposes under the Loan Documents,
all amounts payable by the Borrowers under this Agreement shall be determined as
if such Lender had not sold such participating interests, and the Borrowers and
the Administrative Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents.
     12.2.2. Voting Rights.
          Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Credit Extension or Commitment in which such Participant has
an interest which forgives principal, interest or fees or reduces the interest
rate or fees

65



--------------------------------------------------------------------------------



 



payable with respect to any such Credit Extension or Commitment, extends the
Facility Termination Date, postpones any date fixed for any payment due under
Section 2.8(c) or (d) or any regularly-scheduled payment of principal of, or
interest or fees on, any such Credit Extension or Commitment, releases the
Company as guarantor of any such Loan or releases any of the collateral, if any,
securing any such Credit Extension.
     12.2.3. Benefit of Setoff.
     The Company agrees that each Participant shall be deemed to have the right
of setoff provided in Section 11.1 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of setoff provided
in Section 11.1 with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender.
     12.3 Assignments.
     12.3.1. Permitted Assignments.
     Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time assign to one or more financial institutions,
mutual funds, insurance companies or other entities engaged in the business of
extending credit for borrowed money (“Purchasers”) all or any part of its rights
and obligations under the Loan Documents. Such assignment shall be substantially
in the form of Exhibit C or in such other form as may be agreed to by the
parties thereto. The consent of the Company and the Administrative Agent and the
LC Issuer shall be required prior to an assignment becoming effective with
respect to a Purchaser which is not a Lender or an Affiliate thereof or an
Approved Fund; provided, however, that if a Default has occurred and is
continuing, the consent of the Company shall not be required. Such consent shall
not be unreasonably withheld or delayed. The assignor shall give prompt written
notice to the Company of any assignment becoming effective without the consent
of the Company. Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate thereof shall (unless each of the Company and the
Administrative Agent otherwise consents) be in an amount not less than the
lesser of (i) $5,000,000 and in multiples of $1,000,000 or (ii) the remaining
amount of the assigning Lender’s Commitment (calculated as at the date of such
assignment) or outstanding Loans (if the applicable Commitment has been
terminated). If any Lender assigns a part of its rights and obligations in
respect of its Dollar Loans and/or its Dollar Commitment under this Agreement to
a Purchaser other than a Lender or an Affiliate thereof, such Lender shall
assign proportionate interests in its respective Multicurrency Loans and
Multicurrency Commitment and other related rights and obligations hereunder to
such Purchaser, and if any Lender assigns a part of its rights and obligations
under this Agreement in respect of its Multicurrency Loans and/or Multicurrency
Commitments to a Purchaser other than a Lender or an Affiliate thereof, such
Lender shall assign proportionate interests in its Dollar Loans and Dollar
Commitments to such Purchaser. Any assignment of an Alternate Currency Loan
shall be for the entire amount of such Alternate Currency Loan of such Lender.
     12.3.2. Effect; Effective Date.
     Upon (i) delivery to the Administrative Agent of an assignment, together
with any consents required by Section 12.3.1, and (ii) payment of a $3,500 fee
to the Administrative Agent for processing such assignment (unless such fee is
waived by the Administrative Agent), such assignment shall become effective on
the effective date specified in such assignment. The assignment shall contain a

66



--------------------------------------------------------------------------------



 



representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Aggregate Outstanding Credit
Exposure under the applicable assignment agreement constitutes “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
hereto, and no further consent or action by the Company, the Lenders or the
Administrative Agent shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Commitment and Aggregate Outstanding
Credit Exposure assigned to such Purchaser. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.2, the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.
     12.4 Dissemination of Information.
     The Company authorizes each Lender to disclose to any Participant, proposed
Participant, Purchaser or proposed Purchaser, or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, provided
that each Transferee and prospective Transferee agrees in writing to be bound by
Section 9.11 of this Agreement.
     12.5 Tax Treatment.
     If any interest in any Loan Document is transferred to any Transferee which
is organized under the laws of any jurisdiction other than the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(d).
     12.6 Transfer to an SPC.
     Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Borrowers all
or any part of any Loan (other than an Alternate Currency Loan) that such
Granting Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or

67



--------------------------------------------------------------------------------



 



any State thereof. In addition, notwithstanding anything to the contrary in this
Section 12.6, any SPC may (i) with notice to, but without the prior written
consent of, the Company and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Company and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. As this
Section applies to any particular SPC, this section may not be amended without
the written consent of such SPC.
ARTICLE XIII.
NOTICES
     13.1 Notices.
     Except as otherwise permitted by Section 2.16 with respect to borrowing
notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party: (x) in the case of the
Borrowers or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (y) in the case of any Lender, at its
address or facsimile number set forth below its signature hereto or (z) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrowers in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II shall not be effective until received.
     13.2 Change of Address.
     The Borrowers, the Administrative Agent and any Lender may each change the
address for service of notice upon it by 5 days’ prior written notice to the
other parties hereto.
ARTICLE XIV.
COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent,
the LC Issuer and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.

68



--------------------------------------------------------------------------------



 



ARTICLE XV.
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     15.1 CHOICE OF LAW.
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATION LAW OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ANY OTHER CONFLICTS OF LAW PRINCIPLES THEREOF.
     15.2 CONSENT TO JURISDICTION.
     EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR STATE COURT LOCATED IN THE STATE OF NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK.
     15.3 WAIVER OF JURY TRIAL.
     THE BORROWERS, THE ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

69



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

                  CARDINAL HEALTH, INC.    
 
           
 
  By:   /s/ Linda S. Harty    
 
           
 
  Title: Linda S. Harty, SVP & Treasurer    
 
           
 
           
 
  By:   /s/ Jeffrey W. Henderson    
 
           
 
  Title: Jeffrey W. Henderson, CFO    
 
                  7000 Cardinal Place         Dublin, Ohio 43017    

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



Commitment: $90,000,000

                  WACHOVIA BANK, NATIONAL ASSOCIATION, Individually and as
Administrative Agent, Swingline Lender and LC Issuer    
 
           
 
  By:   /s/ Glenn Edwards     
 
           
 
  Title:   Managing Director    
 
           
 
                Charlotte Plaza, CP-8         201 South College Street        
Charlotte, North Carolina 28288-0680         Attention: Syndication Agency
Services         Telephone: (704) 374-2698         FAX: (704) 383-0288    

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



Commitment: $90,000,000

                  JPMORGAN CHASE BANK, N.A.,         Individually and as
Syndication Agent    
 
           
 
  By:   /s/ Dana E. Jurgens    
 
       
 
  Title: Vice President    
 
         
 
  21 South Clark Street, Mail Code IL1-0364              
 
  Chicago, IL 60670              

             
 
  Attention:   Dana Jurgens    
 
           
 
  Telephone: 312-325-3207    
 
           
 
  FAX:   312-325-3190    
 
         

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



Commitment: $75,000,000

                  BARCLAYS BANK PLC,         Individually and as Syndication
Agent    
 
           
 
  By: /s/ Nicholas Bell    
 
     
 
  Title: Director    
 
            200 Park Avenue              
 
  New York, New York 10166              
 
  Attention:   Nicholas Bell    
 
           
 
  Telephone:   212-412-4029    
 
           
 
  FAX:  212-412-7600    
 
         

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



Commitment: $75,000,000

                  BANK OF AMERICA, N.A.,         Individually and as
Documentation Agent    
 
           
 
  By: /s/ Richard C. Hardison    
 
     
 
  Title:   Vice President    
 
       
 
  100 North Tryon Street               
 
  Charlotte, NC 28255              
 
  Attention:   Richard C. Hardison     
 
           
 
  Telephone:   704-386-1185    
 
           
 
  FAX:  704-388-6002    
 
         

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $75,000,000
                        DEUTSCHE BANK, AG NEW YORK BRANCH
 
                   
 
  By:   /s/ Frederick W. Laird                           Title:   Frederick W.
Laird, Managing Director                  
 
                   
 
  By:   /s/ Ming K. Chu                           Title:   Ming K. Chu, Vice
President                    
 
  60 Wall Street                      
 
  New York, New York 10005                           Attention:   Ming K. Chu  
                            Telephone:   212-250-5451                          
    FAX:   212-797-4344                      

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $65,000,000
                        UBS LOAN FINANCE LLC
 
                   
 
  By:   /s/ Salloz Sikka                           Title:   Associate Director,
Banking Products Services, US                  
 
                   
 
  By:   /s/ Toba Lumbantobing                           Title:   Associate
Director, Banking Products Services, US                    
 
  UBS LOAN FINANCE LLC          
 
  677 Washington Blvd., Stamford CT 06901                            Attention:
  Marie Haddad                               Telephone:   203-719-5609          
                    FAX:   203-719-3888                      

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $65,000,000
                        THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH
 
                   
 
  By: /s/ Tsuguyuki Uneme                    
 
  Name: Tsuguyuki Uneme                 Title: Deputy General Manager           
       
 
  227 West Monroe Street, Suite 2300                     
 
  Chicago, Illinois 60606                                Attention: William
Murray                               Telephone:  (312) 696-4653                
              FAX: (312) 696-4535                      

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $65,000,000
                        SUNTRUST BANK
 
                   
 
  By:   /s/ Gregory Ratliff               Title:   Vice President          
 
  201 4th Ave. N. 3rd Floor            
 
  Nashville, TN 37219                   Attention:   Bill Priester              
      Telephone:   (615) 748-5969                   FAX:   (615) 748-5269      
         

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $50,000,000
                        PNC BANK NATIONAL ASSOCIATION
 
                   
 
  By:   /s/ Julie S. Springer               Title:   Vice President          
 
  500 W. Jefferson St.          
 
  Louisville, KY 40202               Attention:   Julie S. Springer            
      Telephone:   502-581-2498                   FAX:   502-581-3355          
   

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $50,000,000
                        MORGAN STANLEY
 
                   
 
  By:   /s/ Daniel Twenge               Title:   Daniel Twenge, Vice President,
Morgan Stanley Bank          
 
  1585 Broadway; Floor 02, New York,          
 
  New York 10036               Attention:   Daniel Twenge                  
Telephone:   212-761-1382                   FAX:   212-507-8399              

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $50,000,000
                        WILLIAM STREET COMMITMENT CORPORATION     (Recourse only
to assets of William Street Commitment Corporation)
 
                   
 
  By:   /s/ Mark Walton               Title:   Assistant Vice President
 
                   
 
  30 Hudson Street 17th Floor          
 
  Jersey City, NJ 07302               Attention:   Phillip Green                
  Telephone:   212-357-7570                   FAX:   212-357-4597 / 212-428-1022
             

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $50,000,000
                        NATIONAL CITY BANK
 
                   
 
  By:   /s/ Thomas E. Redmond                           Name:   Thomas E.
Redmond             Title:   Senior Vice President                  
 
  155 East Broad Street          
 
  Columbus, Ohio 43251 Locater 16-0077                Attention:   Thomas
Redmond                                Telephone:   614-463-8540               
                FAX:   614-463-8572                       

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $50,000,000
                        ABN AMRO BANK N. V.
 
                   
 
  By:   /s/ Christopher M. Plumb                            Title:   Vice
President                   
 
                   
 
  By:   /s/ Ruth E. Molina                            Title:   Associate       
             
 
  ABN AMRO Plaza                           
 
  540 West Madison Street, 26th Floor                           
 
  Chicago, IL 60661                     Attention:   Connie Podgorny            
                  Telephone:   312-492-5121                               FAX:  
312-492-5111                       

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $50,000,000
                        THE BANK OF NOVA SCOTIA
 
                   
 
  By:   /s/ Dana Maloney                           Name:   Dana Maloney        
    Title:   Managing Director                  
 
                   
 
  600 Peachtree Street N.E., Suite 2700                           
 
  Atlanta, GA 30308                               Attention:   Dana Maloney     
                          Telephone:   404-877-1524                            
  FAX:   404-888-8998                      

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $50,000,000
                        THE BANK OF NEW YORK
 
                   
 
  By:   /s/ William M. Barnum, Jr.                           Title:   Vice
President                  
 
                   
 
  One Wall Street                          
 
  New York, NY 10286                               Attention:   William M.
Barnum, Jr.                               Telephone:   212-635-1019            
                  FAX:   (212) 635-1481                      

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     
Commitment: $50,000,000
                        FIFTH THIRD BANK
 
                   
 
  By:   /s/ Christopher D. Jones               Title:   Vice President
 
                   
 
  21 East State Street, MD: 468371          
 
  Columbus, Ohio 43215               Attention:   Christopher D. Jones          
        Telephone:   614-744-5982                   FAX:   614-744-7606        
     

[Five-Year Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINION

1



--------------------------------------------------------------------------------



 



November 18, 2005
The Lenders and the
Administrative Agent party to the Credit
Agreement referred to below
c/o Wachovia Bank, National Association,
     as Administrative Agent
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680

     
Re:
  Five-Year Credit Agreement, dated as of the date hereof among Cardinal Health,
Inc., the Lenders named therein and Wachovia Bank, National Association, as
Administrative Agent

Ladies and Gentlemen:
          We have acted as special counsel to Cardinal Health, Inc., an Ohio
corporation (the “Borrower”), in connection with the execution and delivery of
the Five-Year Credit Agreement (the “Credit Agreement”), dated as of even date
herewith, among the Borrower, the Lenders party thereto, the LC Issuer and
Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the transactions related thereto. Unless otherwise
indicated, capitalized terms used herein, but not otherwise defined herein, have
the respective meanings set forth in the Credit Agreement. This opinion letter
is being furnished pursuant to Section 4.1(a)(v) of the Credit Agreement.
          In rendering this opinion, we have examined only the following:
(a) executed counterparts, originals or copies, as the case may be, of the Loan
Documents (as defined in Exhibit A hereto) and the documents identified in
Exhibit B attached hereto, (b) a certificate of an officer of the Borrower
certifying as to certain factual matters on behalf of the Borrower (the
“Borrower Certificate”) and (c) such matters of law as we deemed necessary for
purposes of this opinion. Except as referred to in Exhibit B, we have neither
examined nor requested an examination of the indices or records of any
governmental or other agency, authority, instrumentality or entity for purposes
of this opinion, nor have we made inquiry of any Person for purposes of this
opinion.
          We have, with your consent, relied as to matters of fact (but not
facts constituting conclusions of law) upon the representations and warranties
contained in the Loan Documents

 



--------------------------------------------------------------------------------



 



and upon the Borrower Certificate. In all instances where any opinion herein is
qualified “to our knowledge,” we have, with your consent, relied as to matters
of fact solely on such representations and warranties and the Borrower
Certificate and on the absence of contrary knowledge by the attorneys of our
firm who have given substantive attention to the Loan Documents, and we have not
made (nor do we acknowledge any duty to make) any independent inquiry or other
investigation with respect thereto. In addition, in connection with this opinion
we have not made (nor do we acknowledge any duty to make) any investigation of
the financial condition of the Borrower.
          Except in the case of the third sentence of paragraph 2, the opinions
herein have been rendered as if a Note were duly executed and delivered to each
Lender on the date hereof by an authorized officer of the Borrower.
          In rendering this opinion, we have assumed, with your consent, without
independent verification or investigation:
          (A) The legal capacity of natural persons, the absence of fraud,
misrepresentation, duress and mistake, the genuineness of all signatures on
documents submitted to us (except signatures on behalf of the Borrower on the
Credit Agreement, Guaranty and such Notes as have been executed and delivered on
the date hereof), the conformity to originals of all documents submitted to us
as copies, and the authenticity of all documents;
          (B) That each of the Loan Documents constitutes the legal, valid and
binding obligation of each party thereto (other than the Borrower) and is
enforceable against each such party in accordance with its terms, subject to the
qualifications stated below in this letter;
          (C) That the Lenders, the LC Issuer and the Administrative Agent have
complied and will comply with all federal and state banking laws, rules,
regulations and restrictions; and that the Lenders, the LC Issuer and the
Administrative Agent have complied and will comply with all federal and state
laws, rules, regulations and restrictions that were or are required to be
complied with by any of such Persons (as opposed to compliance therewith by the
Borrower) in order to enforce any rights of the Lenders, the LC Issuer or the
Administrative Agent under any of the Loan Documents;
          (D) That each document submitted to us is accurate and complete and
that there are no documents or agreements other than the Loan Documents by or
among one or more of the Lenders, the LC Issuer, the Administrative Agent and
the Borrower which expand or otherwise modify the obligations of the Borrower
under the Loan Documents or would otherwise have an effect on the opinions set
forth below; and
          (E) That if any party to any Loan Document seeks to maintain any
action, suit or proceeding in the courts of the State of New York to enforce any
provision of any of the Loan Documents, such Person, if required at such time to
hold a certificate of authority to transact business as a foreign entity in the
State of New York, will have obtained such a certificate prior to commencing
such action, suit or proceeding.

2



--------------------------------------------------------------------------------



 



          In connection with this opinion, we do not purport to be qualified to
express legal conclusions based on the law of any state or jurisdiction other
than (a) the laws of the State of Ohio, (b) the laws of the State of New York,
and (c) the laws of the United States of America, and accordingly, we express no
opinion as to the law of any other state or jurisdiction.
          Based upon the foregoing and subject to the qualifications,
assumptions and limitations contained in this opinion letter, we are of the
opinion that:
          1. The Borrower is a corporation validly existing and in good standing
under the laws of the State of Ohio.
          2. The Borrower has all requisite corporate power and authority to
execute and deliver the Loan Documents and to perform its obligations
thereunder. The execution and delivery by the Borrower of the Loan Documents and
the performance of its obligations thereunder have been duly and validly
authorized by all necessary corporate action on its part. The Loan Documents
(including only such Notes that have been executed and delivered as of the date
hereof) have been duly executed and delivered on behalf of the Borrower. Each of
the Loan Documents constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.
          3. The execution and delivery by the Borrower of the Loan Documents
and the performance of its obligations thereunder (a) do not contravene any
existing law or regulation of general applicability of the State of Ohio, the
State of New York or the United States of America, (b) do not violate any
provision of the Charter Documents, (c) do not require the consent or approval
of, or any filing with, any Ohio, New York or federal governmental authority not
contemplated by the terms of the Loan Documents, (d) to our knowledge, do not
result in a breach of, or constitute a default under, any material agreement or
instrument to which the Borrower is bound and which is filed or incorporated by
reference as an exhibit to the Borrower’s periodic reports under the Securities
and Exchange Act of 1934, pursuant to Item 601(b)(10) of Regulation S-K of the
Securities and Exchange Commission, (e) to our knowledge, do not result in the
creation or imposition of any Lien on any of the assets of the Borrower, and
(f) to our knowledge, do not violate any order, writ, injunction, decree or
demand of any court or other governmental authority binding upon the Borrower.
          Despite any other express or implied statement in this letter, each of
the opinions expressed in this letter is subject to the following further
qualifications, whether or not such opinions refer to such qualifications:
          (i) The opinions expressed herein may be limited by: (a) bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar federal
or state laws or judicial decisions of general application relating to the
rights of creditors; (b) general principles of equity, including, without
limitation, the defenses of unconscionability, ambiguity and economic duress,
whether asserted in equitable or in legal actions; and (c) the discretion of the
court before which any proceeding for the enforcement of any Loan Document may
be brought.
          (ii) Certain of the remedial provisions of the Loan Documents may be
limited or rendered unenforceable by laws governing them or by public policy
considerations. For

3



--------------------------------------------------------------------------------



 



example: (a) certain indemnification provisions and provisions for the recovery
of expenses in connection with the enforcement of remedies, including, among
others, legal fees and expenses, may not be enforceable; (b) the availability of
specific performance, injunctive relief or other equitable remedies and the
appointment of a receiver are subject to the discretion of the court before
which any proceeding therefor may be brought; (c) provisions permitting any
party to act as another party’s attorney-in-fact, or purporting to create or
permit a right of set off with respect to obligations that may be contingent or
not yet matured, may not be enforceable; (d) provisions requiring the payment of
indeterminate amounts or amounts determined solely in the Administrative Agent’s
or any Lender’s discretion may be unenforceable; (e) provisions requiring the
payment of interest after judgment, or after the commencement of a voluntary or
involuntary bankruptcy, insolvency or similar proceeding, may not be
enforceable; (f) provisions that are construed as penalties under applicable law
may not be enforceable; and (g) provisions providing that provisions of any Loan
Document that are invalid, illegal or unenforceable may be severed from such
Loan Document without affecting the validity, legality or enforceability of the
remaining provisions of such Loan Document may not be enforceable. However, the
unenforceability referred to in this clause (ii) will not render any of the Loan
Documents invalid as a whole nor preclude judicial enforcement of the repayment
or acceleration of principal and interest under any Loan.
          (iii) We express no opinion as to whether a court would limit the
exercise or enforcement of rights or remedies under the Loan Documents (a) in
the event of any default by any Person under the Loan Documents or any related
agreement or instrument if it is determined that such default is not material or
if such exercise or enforcement is not reasonably necessary for a creditor’s or
other party’s protection, or (b) if the exercise or enforcement thereof under
the circumstances would violate an implied covenant of good faith and fair
dealing.
          (iv) We do not express any opinion with respect to (a) the power or
authority of the Lenders, the LC Issuer or the Administrative Agent to enter
into the Loan Documents or perform their obligations pursuant to the Loan
Documents or of any party (other than the Borrower) to otherwise act in
accordance with the terms of any agreement to which it is a party,
(b) compliance by the Lenders, the LC Issuer or the Administrative Agent with
any federal or state banking law, rule, regulation or restriction, (c) the
enforceability of the choice of forum provisions contained in the Loan
Documents, (d) the enforceability of any guaranty or any obligation in respect
of any letter of credit if the underlying obligations or the documentation
evidencing or governing such obligations are invalid, unenforceable or otherwise
have been released or discharged, (e) the enforceability of provisions that
purport to establish evidentiary standards, (f) the enforceability of
obligations set forth in documents upon parties who are not signatories to such
documents (g) the enforceability of provisions that deny the effectiveness of
waivers, amendments and modifications that are not in writing; (h) the
enforceability of provisions that deny the applicability of conflicts of laws
rules; or (i) the enforceability of provisions resulting in a waiver of notices,
a waiver of the application of certain laws, a waiver of certain rights
(including without limitation, rights of set-off and counterclaim and rights to
trial by jury), defenses (including without limitation, suretyship or similar
defenses) or exemptions, the reinstatement of certain obligations or waivers of
applicable statutes of limitations, to the extent each may be limited or
rendered unenforceable by legal and equitable principles or by public policy
considerations.

4



--------------------------------------------------------------------------------



 



          (v) We do not express any opinion with respect to (a) the, right,
title or interest of the Borrower in or to any property, real or personal, or
(except as set forth in clause (e) of paragraph 3) the freedom from any Lien
thereon, (b) the creation, attachment, enforceability or perfection of any Lien
on any real or personal property, (c) the priority of any Lien on any real or
personal property, or (d) the enforceability of any provisions of the Loan
Documents that purport to (i) prospectively release a party with respect to a
liability or (ii) require the parties to negotiate in good faith or to mutually
agree on any terms and conditions.
          (vi) We do not express any opinion with respect to (a) the
enforceability of any consent to jurisdiction clauses or any consent to service
of process by mail or (b) any provision of any Loan Document which purports to
relieve a party from any liability for the negligence or misconduct of such
party.
          (vii) We do not express any opinion with respect to any provision of
any Loan Document purporting to require the payment or other satisfaction of an
obligation that is indirect, contingent or not a fixed amount.
          This opinion letter is being furnished only to the addressees and is
solely for the benefit of the addressees and the benefit of their respective
assigns or successors in interest in connection with the transactions
contemplated by the Loan Documents. This opinion letter may not otherwise be
relied upon by the addressees or their respective successors or assigns for any
other purpose, or relied upon by any other Person for any purpose, without our
prior written consent. The opinions expressed in this letter are expressed only
as of the date hereof and cannot be relied upon with respect to changes in law
and other events that occur subsequent to the issuance of this letter. We assume
no obligation to advise you of any changes in law or other events that occur
subsequent to the issuance of this letter. The opinions in this letter are
limited to the matters set forth in this letter, and no other opinion should be
inferred beyond the matters expressly stated. This opinion letter is not to be
quoted in whole or in part or otherwise disclosed or referred to, nor is it to
be filed with, any governmental authority or any other Person, without our prior
written consent, except as may be required by applicable law or by order of any
governmental authority, as may be requested by any governmental authority or as
may be appropriate in connection with the enforcement of any of the Loan
Documents.
Very truly yours,

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Loan Documents

1.   Credit Agreement.   2.   Guaranty Agreement made by Borrower in favor of
the Administrative Agent dated as of the date hereof (the “Guaranty”).   3.  
The form of Note attached as Exhibit E to the Credit Agreement (assuming that
each such Note, when issued, will conform substantially to such Exhibit E) and
the Notes that have been executed and delivered as of the date hereof.

Documents 1 through 3 are collectively referred to as the “Loan Documents.”

6



--------------------------------------------------------------------------------



 



EXHIBIT B
Charter Documents

1.   Articles of Incorporation of the Borrower, as certified by the Secretary of
State of the State of Ohio on October 20, 2005.   2.   The Code of Regulations
of the Borrower, as certified by the Secretary of the Borrower on the date
hereof.   3.   A certificate of the Secretary of State of the State of Ohio,
dated as of October 20, 2005 evidencing that on that date, the Borrower was in
good standing under the laws of the State of Ohio.   4.   A copy of the
resolution adopted by the Board of Directors of the Borrower, as certified by
the Secretary of the Borrower on the date hereof.

Documents 1 and 2 are collectively referred to as the “Charter Documents.”

7



--------------------------------------------------------------------------------



 



November 18, 2005
The Administrative Agent and each Lender who is party to the Credit Agreement
described below.
Subject:      Cardinal Health, Inc. — Five-Year Credit Agreement
Gentlemen/Ladies:
     I am Vice President—Associate General Counsel for Cardinal Health, Inc., an
Ohio corporation (the “Company”). I have acted as counsel for the Company in
connection with its execution and delivery of a Five-Year Credit Agreement dated
as of November 18, 2005 (the “Agreement”), among the Company, the Lenders named
therein, the LC Issuer, and Wachovia Bank, National Association, as
Administrative Agent. All capitalized terms used in this opinion and not
otherwise defined herein shall have the meanings attributed to them in the
Agreement. This opinion is being delivered to you pursuant to Section 4.1(a)(v)
of the Agreement.
     In connection with the issuance of this opinion letter, I have examined the
following documents:

  (a)   A copy of the Agreement executed by the Company (including the exhibits
and schedules thereto);     (b)   A copy of the executed Guaranty Agreement of
the Company dated as of November 18, 2005; and     (c)   Such other documents
and matters of law as I deemed necessary or advisable in order to render the
opinion set forth in this letter.

     The documents referenced in items (a) and (b) are sometimes referred to
hereinafter as the “Loan Documents.”
     Based upon the foregoing, and subject to the qualifications set forth
below, I am of the opinion that, except for actions, suits or proceedings
disclosed in the Company’s annual report on Form 10-K for the fiscal year ended
June 30, 2005 and quarterly report on Form 10-Q for the quarter ended
September 30, 2005, there are no actions, suits or proceedings pending or to my
knowledge threatened against or affecting the Company, before any court or other
governmental authority which, if determined adversely to the

 



--------------------------------------------------------------------------------



 



Company, would have a material adverse effect on the Company, or which challenge
the validity or enforceability of the Loan Documents.
     The opinion set forth herein is given as of the date hereof, and I disclaim
any obligation to notify you or any other person or entity if any change in fact
or law, or both (whether statutory, regulatory, regulatory interpretation or
judicial interpretation), should change my opinion with respect to any matter
set forth herein. This opinion may be relied upon and is solely for the benefit
of the addressees at the beginning of this opinion (and their respective
successors and assigns), and it is not to be made available to or relied upon by
any other party or communicated or disclosed to any other person without my
prior written consent.
Sincerely,
John M. Adams, Jr., Vice President & Associate
General Counsel — Corporate Governance and
Mergers & Acquisitions

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLIANCE CERTIFICATE
Date:                                                            
Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, NC 28288-0680
Attention: Syndication Agency Services
Dear                     :
          This notice serves to confirm that, to the best of my knowledge,
Cardinal Health, Inc. (the “Company”) has observed or performed in all material
respects all of the covenants, conditions and agreements contained in the
Five-Year Credit Agreement, dated as of November 18, 2005 (as amended, restated,
supplemented or otherwise modified from time to time) among the Company, certain
subsidiaries of the Company named therein, Wachovia Bank, National Association,
as Administrative Agent and LC Issuer, and the lenders named therein.
          As of the date hereof, no Default or Unmatured Default has occurred
and is continuing.
          Detailed calculations are attached.
          In addition, please find enclosed a copy of our most recent financial
statements as filed with the Securities and Exchange Commission.

     
 
  Sincerely,
 
   
 
   
 
  [Chief Financial Officer/Controller/Treasurer]

2



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AGREEMENT
     This Assignment Agreement (this “Assignment Agreement”) between (the
“Assignor”) and (the “Assignee”) is dated as of                     , 200_. The
parties hereto agree as follows:
     1) PRELIMINARY STATEMENT. The Assignor is a party to a Five-Year Credit
Agreement dated as of November 18, 2005 (the “Agreement”) among the Company, the
Subsidiary Borrowers, the Lenders named therein, and Wachovia Bank, National
Association, as Administrative Agent (which, as it may be amended, modified,
renewed or extended from time to time is herein called the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.
     2) ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Outstanding Credit Exposure, if the applicable
Commitment has been terminated) purchased by the Assignee hereunder is set forth
in Item 4 of Schedule 1.
     3) EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Administrative Agent) after this Assignment Agreement, together with any
consents required under the Credit Agreement, are delivered to the
Administrative Agent. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date are
not made on the proposed Effective Date.
     4) PAYMENT OBLIGATIONS. In consideration for the sale and assignment of
Outstanding Credit Exposure hereunder, the Assignee shall pay the Assignor, on
the Effective Date, the amount agreed to by the Assignor and the Assignee. On
and after the Effective Date, the Assignee shall be entitled to receive from the
Administrative Agent all payments of principal, interest, Reimbursement
Obligations and fees with respect to the interest assigned hereby. The Assignee
will promptly remit to the Assignor any interest on Loans and fees received from
the Administrative Agent which relate to the portion of the Commitment or
Outstanding Credit Exposure assigned to the Assignee hereunder for periods prior
to the Effective Date and not previously paid by the Assignee to the Assignor.
In the event that either party hereto receives any payment to which the other
party hereto is entitled under this Assignment Agreement, then the party
receiving such amount shall promptly remit it to the other party hereto.
     5) RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of
the recordation fee required to be paid to the Administrative Agent in
connection with this Assignment Agreement unless otherwise specified in Item 6
of Schedule 1.
     6) REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is

3



--------------------------------------------------------------------------------



 



duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Company or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the Company
or any guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the property,
books or records of the Company, (vi) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.
     7) REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee
(i) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information at it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iv) confirms that the execution and delivery of
this Assignment Agreement by the Assignee is duly authorized, (v) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender,
(vi) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vii) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, (viii) agrees to indemnify and hold the Assignor harmless
against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement, and (ix) if applicable,
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying that the Assignee is entitled to receive payments under the
Loan Documents without deduction or withholding of any United States federal
income taxes.
     8) GOVERNING LAW. This Agreement and the other Loan Documents shall be
governed by, construed and enforced in accordance with the laws of the State of
New York, including Section 5-1401 and Section 5-1402 of the General Obligation
Law of the State of New York, without reference to any other conflicts of law
principles thereof.
     9) NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

4



--------------------------------------------------------------------------------



 



     10) COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.
     11) IN WITNESS WHEREOF, the duly authorized officers of the parties hereto
have executed this Assignment Agreement by executing Schedule 1 hereto as of the
date first above written.

5



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Assignment Agreement

1)   Description and Date of Credit Agreement:   2)   Date of Assignment
Agreement:               , 200_   3)   Amounts (As of Date of Item 2 above):

                                              Facility   Facility   Facility  
Facility         1*   2*   3*   4* a.  
Assignee’s percentage of each Facility purchased under the Assignment Agreement
***, ****
                         %                          %                          %
                         %    
 
                                b.  
Amount of each Facility purchased under the Assignment Agreement ***, ****t
  $                          $                          $                       
  $                       

         
4)
  Assignee’s Commitment (or Outstanding Credit Exposure with respect to
terminated Commitments) purchased hereunder:   $

 
 
       
5)
  Proposed Effective Date:  
 
 
      N/A
 
       
6)
  Non-standard Recordation Fee
Arrangement   [Assignor/Assignee to pay 100% of fee]
[Fee waived by Administrative Agent]

                          Accepted and Agreed:                   [NAME OF
ASSIGNOR]       [NAME OF ASSIGNEE]
 
  By:           By:    
 
                   
 
  Title:           Title:    
 
                   

6



--------------------------------------------------------------------------------



 



                  ACCEPTED AND CONSENTED TO BY:       ACCEPTED AND CONSENTED    
        TO BY [NAME OF COMPANY]       [NAME OF AGENT]
By:
          By:    
 
               
Title:
          Title:    
 
               

 

*Insert specific facility names per Credit Agreement   **Percentage taken to 10
decimal places   ***If fee is split 50-50, pick N/A as option   ****Assignments
must be pro rata

7



--------------------------------------------------------------------------------



 



     Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
ADMINISTRATIVE INFORMATION SHEET
     Attach Assignor’s Administrative Information Sheet, which must include
notice addresses for the Assignor and the Assignee
     (Sample form shown below)
ASSIGNOR INFORMATION

                          Contact:            
 
  Name:           Telephone No.:    
 
                   
 
  Fax No.:           Telex No.:    
 
                   
 
              Answerback:    
 
                   

                      Payment Information:             Name & ABA # of
Destination Bank:                           Account Name & Number for Wire
Transfer:    
 
               
 
               
 
               
 
               
 
  Other Instructions:                      
 
                 
 
                 
 
                    Address for Notices for Assignor:                      
 
                 
 
                 

                          ASSIGNEE INFORMATION                 Credit Contact:  
         
 
  Name:           Telephone No.:    
 
                   
 
  Fax No.:           Telex No.:    
 
                   
 
              Answerback:    
 
                   

                          Key Operations Contacts:            
 
  Booking Installation:           Booking Installation:    
 
                   
 
  Name:           Name:    
 
                   
 
  Telephone No.:           Telephone No.:    
 
                   
 
  Fax No.:           Fax No.:    
 
                   
 
  Telex No.:           Telex No.:    
 
                   
 
  Answerback:           Answerback:    
 
                   

Payment Information:

         
 
  Name & ABA # of Destination Bank:    
 
       

8



--------------------------------------------------------------------------------



 



                      Account Name & Number for Wire Transfer:    
 
               
 
                 
 
                 
 
               
 
  Other Instructions:                      
 
                 
 
                    Address for Notices for Assignee:                      
 
                 

9



--------------------------------------------------------------------------------



 



EXHIBIT D
LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To:   Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”) under the Credit Agreement described below.

Re:   Five-Year Credit Agreement, dated November 18, 2005 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cardinal Health, Inc. (the “Company”), as Borrower,
the Subsidiary Borrowers, the Lenders named therein, the LC Issuer and the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement.

        The Administrative Agent is specifically authorized and directed to act
upon the following standing money transfer instructions with respect to the
proceeds of Advances or other extensions of credit from time to time until
receipt by the Administrative Agent of a specific written revocation of such
instructions by the Company, provided, however, that the Administrative Agent
may otherwise transfer funds as hereafter directed in writing by the Company in
accordance with Section 13.1 of the Credit Agreement or based on any telephonic
notice made in accordance with Section 2.16 of the Credit Agreement.

                      Facility Identification Number(s)    
 
                    Customer/Account Name                    
 
  Transfer Funds To                      
 
                 
 
                 

                 
 
  For Account No.                      
 
  Reference/Attention To                      

             
 
  Authorized Officer (Customer Representative)       Date
 
           
 
           
 
           
 
  (Please Print)       Signature
 
           
 
  Bank Officer Name       Date
 
           
 
           
 
           
 
  (Please Print)       Signature

10



--------------------------------------------------------------------------------



 



EXHIBIT E
NOTE
[Date]
     Cardinal Health, Inc., an Ohio corporation [or the relevant Subsidiary
Borrower] (the “Borrower”), promises to pay to the order of ___ (the “Lender”)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the place and in the currency specified pursuant
to Article II of the Agreement together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement. The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date, currency and amount of each Loan and the date, currency and amount of
each principal payment hereunder.
     This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Five-Year Credit Agreement dated as of November 18, 2005
(which, as it may be amended, restated, supplemented or otherwise modified and
in effect from time to time, is herein called the “Agreement”), among the
Borrowers, the lenders party thereto, including the Lender, the LC Issuer and
Wachovia Bank, National Association, as Administrative Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. [This Note is guaranteed pursuant to
the Guaranty, as more specifically described in the Agreement, and reference is
made thereto for a statement of the terms and provisions thereof.] Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
     This Note is made under, and shall be governed by, construed and enforced
in accordance with, the Laws of the State of New York including, Section 5-1401
and Section 5-1402 of the General Obligation Law of the State of New York,
without reference to any other conflicts of law principles thereof in the same
manner applicable to contracts made and to be performed entirely within such
State and without giving effect to choice of law principles of such State.

             
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

11



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF ______________,
DATED ______________,

                 
 
  Principal   Maturity of   Principal   Unpaid
    Date
  Amount of Loan   Interest Period   Amount Paid   Balance
 
               

12



--------------------------------------------------------------------------------



 



EXHIBIT F
SWINGLINE NOTE
_________ __, 2005
_________, ____________
     FOR VALUE RECEIVED, CARDINAL HEALTH INC., an Ohio corporation [or the
relevant Subsidiary Borrower] (the “Borrower”), hereby unconditionally promises
to pay to the order of Wachovia Bank, National Association (the “Lender”), at
the principal banking office of the Administrative Agent in lawful money of the
United States of America and in immediately available funds, the unpaid
principal amount of the Swingline Loans as evidenced by the books and records of
the Lender, on the Facility Termination Date or such earlier date as the Lender
may require under the Credit Agreement referred to below, when the entire
outstanding principal amount of the Swingline Loans evidenced hereby, and all
accrued interest thereon, shall be due and payable; and to pay interest on the
unpaid principal balance hereof from time to time outstanding, in like money and
funds, for the period from the date hereof until the Swingline Loans evidenced
hereby shall be paid in full, at the rates per annum on and the dates provided
in the Credit Agreement referred to below.
     The Lender is hereby authorized by the Borrower to record on its books and
records the date, currency and the amount of each Swingline Loan, the applicable
interest rate, the amount of each payment or prepayment of principal thereon,
and the other information provided for in such books and records, which books
and records shall constitute prime facie evidence of the information so
recorded, provided, however, that any failure by the Lender to record any such
notation shall not relieve the Borrower of its obligation to repay the
outstanding principal amount of this Swingline Note, all accrued interest hereon
and any amount payable with respect hereto in accordance with the terms of this
Swingline Note and the Credit Agreement.
     The Borrower waives presentment, protest, notice of dishonor and any other
formality in connection with this Swingline Note. Should the indebtedness
evidenced by this Swingline Note or any part thereof be collected in any
proceeding or be placed in the hands of attorneys for collection, the Borrower
agrees to pay, in addition to the principal, interest and other sums due and
payable hereon, all costs of collecting this Swingline Note, including
reasonable attorneys’ fees and expenses.
     This Swingline Note evidences Swingline Loans made under the Credit
Agreement, dated as of November 18, 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the Lenders (including the Lender) named therein, the LC Issuer and
Wachovia Bank, National Association, as Administrative Agent for the Lenders, to
which reference is hereby made for a statement of the circumstances under which
this Swingline Note is subject to prepayment and under which its due date may be
accelerated. Capitalized terms used but not defined in this Swingline Note shall
have the respective meanings assigned to them in the Credit Agreement.
     This Swingline Note is made under, and shall be governed by, construed and
enforced in accordance with, the Laws of the State of New York, including
Section 5-1401 and Section 5-1402 of the General Obligation Law of the State of
New York, without reference to any other conflicts of law principles thereof in
the same manner applicable to contracts made and to be performed entirely within
such State and without giving effect to choice of law principles of such State.

13



--------------------------------------------------------------------------------



 



                  [CARDINAL HEALTH INC.]    
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

14



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF ______________,
DATED ______________,

                 
 
  Principal   Maturity of   Principal   Unpaid
    Date
  Amount of Loan   Interest Period   Amount Paid   Balance
 
               

15



--------------------------------------------------------------------------------



 



PRICING SCHEDULE
     The Applicable Margin shall be as determined by the matrix below:

                                                      Level I Status     Level
II Status     Level III Status     Level IV Status     Level V Status     Level
VI Status  
Reference Rating
  ³ A+, A1 and A+   A, A2 and A   A-, A3 and A-   BBB+, Baa1 and BBB+   £ BBB,
Baa2 and BBB   £ BBB-, Baa3 and BBB-
Facility Fee
    6.5       7.0       8.0       10.0       12.5       15.0  
Eurocurrency Rate Applicable Margin and LC Fee
    13.5       18.0       22.0       30.0       37.5       47.5  
First Drawn Cost
    20.0       25.0       30.0       40.0       50.0       62.5  
Utilization fee > 50%
    5.0       5.0       10.0       10.0       12.5       12.5  
Fully Drawn Cost
    25.0       30.0       40.0       50.0       62.5       75.0  

     *The Initial Pricing Level shall be Level V based upon the Company’s
current BBB (S&P) /Baa3 (Moody’s) /BBB+ (Fitch) senior unsecured long-term debt
ratings.
     For the purpose of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Schedule:
     “Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A1 or better or the Company’s S&P Rating is A+ or better and the
Company’s Fitch Rating is A+ or better.
     “Level II Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I Status and (ii) the Company’s Moody’s Rating is A2 or
better or the Company’s S&P Rating is A or better, and the Company’s Fitch
Rating is A or better.
     “Level III Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I Status or Level II Status and (ii) the Company’s
Moody’s Rating is A3 or better or the Company’s S&P Rating is A- or better, and
the Company’s Fitch Rating is A- or better.
     “Level IV Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I Status, Level II Status or Level III Status and
(ii) the Company’s Moody’s Rating is Baa1 or better or the Company’s S&P rating
is BBB+ or better, and the Company’s Fitch rating is BBB+ or better.

1



--------------------------------------------------------------------------------



 



     “Level V Status” exists at any date if, on such date, (i) the Company has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Company’s Moody’s Rating is Baa2 or better or the Company’s
S&P rating is BBB or better, and the Company’s Fitch Rating is BBB or better.
     “Level VI Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
     The Applicable Margin shall be determined in accordance with the foregoing
table based on the Company’s Status as determined from its then-current Moody’s,
S&P and Fitch Ratings. The credit rating in effect on any date for the purposes
of this Schedule is that in effect at the close of business on such date. If at
any time the Company has no Moody’s Rating, no S&P Rating, or no Fitch Rating,
Level VI Status shall exist.
     In the event that a split occurs between the three (3) ratings, then the
following shall apply:
     (a) if two (2) of the three (3) ratings established by or deemed to have
been established by S&P, Moody’s or Fitch fall within the same Level, but one
(1) rating falls within a different Level, the Applicable Margin shall be based
upon the two (2) ratings that fall within the same Level; and
     (b) if all three (3) ratings established by or deemed to have been
established by S&P, Moody’s or Fitch each fall within a different Level, the
Applicable margin shall be based upon the middle rating of the three (3).
     “Moody’s Rating” means, at any time, the rating issued by Moody’s and then
in effect with respect to the Company’s senior unsecured long-term debt
securities without third-party credit enhancement.
     “S&P Rating” means, at any time, the rating issued by S&P, and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.
     “Fitch Rating” means, at any time, the rating issued by Fitch and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.
     “Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status, or Level VI Status.

2



--------------------------------------------------------------------------------



 



COST RATE SCHEDULE
To Credit Agreement
Cost Rate Formulae

1.   The Cost Rate is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the United Kingdom’s Financial Services Authority (the “Financial Services
Authority”) (or, in either case, any other authority which replaces all or any
of its functions) or (b) the requirements of the European Central Bank.   2.  
On the first day of each Interest Period (or as soon as possible thereafter),
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender in accordance with the paragraphs set
out below. The Cost Rate will be calculated by the Administrative Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.   3.   The Additional Cost Rate for
any Lender lending from a Lending Installation in a Participating Member State
will be the percentage notified by that Lender to the Administrative Agent. This
percentage will be certified by that Lender in its notice to the Administrative
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Lending Installation)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that Lending Installation.   4.   The Additional
Cost Rate for any Lender lending from a Lending Installation in the United
Kingdom will be calculated by the Administrative Agent as follows:

  (a)   in relation to a Loan denominated in British Pounds Sterling:

              AB + C(B–D) + E X 0.01

 
100 – (A+C)  percent per annum

  (b)   in relation to a Loan denominated in any currency other than British
Pounds Sterling:

              E X 0.01

 
300  percent per annum.

Where:

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

3



--------------------------------------------------------------------------------



 



  B   is the percentage rate of interest (excluding the Applicable Margin and
Cost Rate and, if the same would otherwise apply, the additional Overdue
Rate/Default rate for the relevant Interest Period on the relevant Loan.     C  
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.     D   is the percentage rate per annum payable by the Bank of
England to the Administrative Agent on interest bearing Special Deposits.     E
  is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.    
5.   For the purposes of this Cost Rate Schedule:     (a)   “Eligible
Liabilities” has the meaning given to it from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;
    (b)   “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;    
(c)   “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);     (d)   “Reference Banks” means the principal London Office of
Wachovia Bank, National Association or such other bank as may be appointed by
the Administrative Agent after consultation with the Borrower;     (e)  
“Special Deposits” has the meanings given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England; and     (f)   “Tariff Base” has the meaning given to it in, and will
be calculated in accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 percent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees

4



--------------------------------------------------------------------------------



 



    Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that Reference Bank as being the
average of the Fee Tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of that
Reference Bank.   8.   Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of its Lending Installation; and

  (b)   any other information that the Administrative Agent may reasonably
require for such purpose.

                    Each Lender shall promptly notify the Administrative Agent
of any change to the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Lending Office in the
same jurisdiction as its Lending Installation.   10.   The Administrative Agent
shall have no liability to any person if such determination results in an
Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.  
11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Cost Rate to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any
determination by the Administrative Agent pursuant to this Cost Rate Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties.   13.   The Administrative Agent may from time to time,
after consultation with the Borrowers and the Lenders, determine and notify to
all parties of any amendments which are required to be made to this Cost Rate
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or

5



--------------------------------------------------------------------------------



 



    any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties.

6